
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


ASSET SALE AGREEMENT


******

SOUTHERN CALIFORNIA EDISON COMPANY

As Seller

AND

PPS HOLDING COMPANY

As Buyer

Dated: February 1, 2002



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

Article 1
DEFINITIONS
Section 1.1
 
Certain Defined Terms
 
1
Section 1.2
 
Index of Other Defined Terms
 
3
Section 1.3
 
Certain Interpretive Matters
 
4
Article 2
BASIC TRANSACTIONS
Section 2.1
 
Purchased Assets
 
4
Section 2.2
 
Excluded Assets
 
6
Section 2.3
 
Assumed Liabilities
 
8
Section 2.4
 
Excluded Liabilities
 
10
Section 2.5
 
Related Agreement
 
11
Section 2.6
 
Purchase Price
 
11
Section 2.7
 
License of Non-Transferred Intangible Assets
 
13
Section 2.8
 
No Assignment If Breach
 
13
Section 2.9
 
Procedures for Certain Purchase Price Adjustments
 
14
Section 2.10
 
Transfer of Assets in Corporate Form
 
15
Section 2.11
 
Procedures In Respect of Retained Real Estate Assets
 
15
Section 2.12
 
Assignment of Rights and Obligations to Buyer Subsidiaries
 
16
Article 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Section 3.1
 
Organization and Corporate Power
 
18
Section 3.2
 
Authority and Enforceability
 
18
Section 3.3
 
No Breach or Conflict
 
18
Section 3.4
 
Approvals
 
18
Section 3.5
 
Permits
 
19
Section 3.6
 
Compliance with Law
 
19
Section 3.7
 
Hazardous Substances
 
19
Section 3.8
 
Title to Personal Property
 
20
Section 3.9
 
Intentionally Left Blank
 
20
Section 3.10
 
Contracts
 
20
Section 3.11
 
Litigation
 
20
Section 3.12
 
FOP Operations
 
20          


Section 3.13
 
Brokers
 
21
Section 3.14
 
Assets Used in the Operation of the FOP Facilities
 
21
Article 4
REPRESENTATIONS AND WARRANTIES OF BUYER
Section 4.1
 
Organization and Corporate Power
 
21
Section 4.2
 
Authority and Enforceability
 
21
Section 4.3
 
No Breach or Conflict
 
21
Section 4.4
 
Approvals
 
22
Section 4.5
 
Litigation
 
22
Section 4.6
 
Brokers
 
22
Section 4.7
 
Exculpation
 
22
Section 4.8
 
Financing
 
22
Section 4.9
 
No Knowledge of Seller's Breach
 
22
Section 4.10
 
Qualified for Licenses
 
22
Section 4.11
 
Buyer Subsidiaries
 
23
Article 5
COVENANTS OF EACH PARTY
Section 5.1
 
Efforts to Close
 
23
Section 5.2
 
Post-Closing Cooperation
 
24
Section 5.3
 
Expenses
 
24
Section 5.4
 
Announcements; Confidentiality
 
25
Article 6
ADDITIONAL COVENANTS OF SELLER
Section 6.1
 
Access
 
26
Section 6.2
 
Updating
 
26
Section 6.3
 
Conduct Pending Closing
 
26
Section 6.4
 
Environmental Matters
 
27
Article 7
ADDITIONAL COVENANTS OF BUYER
Section 7.1
 
Waiver of Bulk Sales Law Compliance
 
29
Section 7.2
 
Resale Certificate
 
29
Section 7.3
 
Conduct Pending Closing
 
30
Section 7.4
 
Securities Offerings
 
30
Section 7.5
 
Notice of Closure
 
30
Section 7.6
 
Release
 
30          


Section 7.7
 
Pipe Line Obligations
 
30
Article 8
BUYER'S CONDITIONS TO CLOSING
Section 8.1
 
Performance of Agreement
 
31
Section 8.2
 
Accuracy of Representations and Warranties
 
31
Section 8.3
 
Officers' Certificate
 
31
Section 8.4
 
Approvals
 
31
Section 8.5
 
No Restraint
 
31
Section 8.6
 
Title Insurance
 
32
Section 8.7
 
Related Agreement
 
33
Section 8.8
 
Casualty; Condemnation
 
33
Section 8.9
 
Opinion of Counsel
 
33
Section 8.10
 
Receipt of Other Documents
 
33
Section 8.11
 
Limitation on Adjustments
 
34
Section 8.12
 
Lien
 
34
Article 9
SELLER'S CONDITIONS TO CLOSING
Section 9.1
 
Performance of Agreement
 
34
Section 9.2
 
Accuracy of Representations and Warranties
 
34
Section 9.3
 
Officers' Certificate
 
34
Section 9.4
 
Approvals
 
34
Section 9.5
 
No Restraint
 
35
Section 9.6
 
Related Agreement
 
35
Section 9.7
 
Opinion of Counsel
 
35
Section 9.8
 
Receipt of Other Documents
 
35
Section 9.9
 
Limitation on Adjustments
 
35
Section 9.10
 
Designation as Public Utility; Continued Operation
 
36
Section 9.11
 
Lien
 
46
Article 10
CLOSING
Section 10.1
 
Closing
 
36
Section 10.2
 
Escrow
 
37
Section 10.3
 
Prorations
 
37          


Article 11
TERMINATION
Section 11.1
 
Termination
 
37
Section 11.2
 
Effect of Termination
 
38
Section 11.3
 
Modification of Terms
 
38
Article 12
SURVIVAL AND REMEDIES; INDEMNIFICATION
Section 12.1
 
Survival
 
39
Section 12.2
 
Exclusive Remedy
 
39
Section 12.3
 
Indemnity by Seller
 
39
Section 12.4
 
Indemnity by Buyer
 
40
Section 12.5
 
Further Qualifications Respecting Indemnification
 
41
Section 12.6
 
Procedures Respecting Third Party Claims
 
41
Article 13
GENERAL PROVISIONS
Section 13.1
 
Notices
 
42
Section 13.2
 
Attorneys' Fees
 
42
Section 13.3
 
Successors and Assigns
 
43
Section 13.4
 
Counterparts
 
43
Section 13.5
 
Captions and Paragraph Headings
 
43
Section 13.6
 
Entirety of Agreement; Amendments
 
43
Section 13.7
 
Construction
 
43
Section 13.8
 
Waiver
 
43
Section 13.9
 
Arbitration
 
44
Section 13.10
 
Governing Law
 
45
Section 13.11
 
Severability
 
46
Section 13.12
 
Consents Not Unreasonably Withheld
 
46
Section 13.13
 
Time Is of the Essence
 
46
EXHIBITS
 
 
 
 
A.
 
Form of Facilities Services Agreement
 
 
B.
 
Purchasers of Gas Plants
 
 



LIST OF SCHEDULES

1.1(h)   Persons with Knowledge    
2.1(a)
 
Owned Real Property
 
 
2.1(b)
 
Real Property Leases
 
 
2.1(c)
 
Easements
 
 
2.1(d)
 
Pipeline Rights
 
 
2.1(e)
 
Equipment
 
 
2.1(g)
 
Assigned Contracts
 
 
2.1(h)
 
Licenses
 
 
2.1(k)
 
Prepayments
 
 
2.1(l)
 
Air Pollution Credits
 
 
2.1(n)
 
Miscellaneous Assets
 
 
2.2(a)
 
EPTC Facilities and Equipment
 
 
2.2(b)
 
Transmission Assets
 
 
2.2(c)
 
Communications Equipment and Facilities
 
 
2.2(j)
 
Excluded Real Property
 
 
2.2(q)
 
Other Excluded Assets
 
 
2.3(a)
 
Guaranties
 
 
2.3(g)
 
Miscellaneous Assumed Liabilities
 
 
2.4(n)
 
Excluded Liabilities
 
 
2.6(b)
 
Allocation Schedule
 
 
2.6(c)(i)
 
Scheduled Capital Expenditures
 
 
2.6(c)(ii)(A)
 
Inventory Control Data Report
 
 
2.6(c)(ii)(B)
 
Displacement Oil Inventory Report
 
 
3.4(a)
 
Seller's Private Party Consents
 
 
3.4(b)
 
Seller's Government Consents
 
 
3.5
 
Excluded Permits
 
 
3.6
 
Compliance with Law
 
 
3.7
 
Environmental Matters
 
 
3.8
 
Permitted Encumbrances
 
 
3.10
 
Contracts
 
 
3.11
 
Seller Litigation
 
 
3.12(a)
 
Selected Historical Operating Data—Operation in the Usual and Ordinary Course
 
           


3.12(b)
 
Selected Historical Operating Data—Damage
 
 
3.12(c)
 
Selected Historical Operating Data—Dispositions
 
 
3.12(d)
 
Selected Historical Operating Data—Liens
 
 
3.12(e)
 
Selected Historical Operating Data—Insurance
 
 
3.13
 
Seller's Brokers
 
 
4.4(a)
 
Buyer's Private Party Consents
 
 
4.4(b)
 
Buyer's Government Consents
 
 
4.5
 
Buyer's Litigation
 
 
4.6
 
Buyer's Brokers
 
 
6.3
 
Exceptions to Conduct
 
 
8.6(b)
 
Disapproved Title Exceptions
 
 
8.9
 
Legal Opinion of Seller's Counsel
 
 
9.7
 
Legal Opinion of Buyer's Counsel
 
 
10.1(b)(iii)
 
Buyer's Broker's Fees
 
 



ASSET SALE AGREEMENT

        This ASSET SALE AGREEMENT (the "Agreement") is made and entered into as
of the 1st day of February, 2002 by and among SOUTHERN CALIFORNIA EDISON
COMPANY, a California corporation ("Seller"), and PPS HOLDING COMPANY, a
Delaware corporation ("Buyer"), with reference to the following facts:

        A.    Seller is a public utility that owns fuel oil pipeline facilities
and other related assets used in its fuel oil pipeline business (the "FOP
Facilities") which are, in part, operated as a fuel oil pipeline business in Los
Angeles and San Bernardino counties (the "FOP Business") by a division of the
Seller commonly known as the Edison Pipeline and Terminal Company ("EPTC").

        B.    Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, such FOP Facilities upon the terms and subject to the conditions of
this Agreement (the "Transactions").

        NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:

ARTICLE 1
DEFINITIONS

        Section 1.1 Certain Defined Terms. For purposes of this Agreement, the
following terms shall have the following meanings:

        (a)   "Affiliate" of a specified Person shall mean any corporation,
partnership, sole proprietorship or other Person which directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with the Person specified. The term "control" means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

        (b)   "Auction" means the procedures employed by Seller through which
the FOP Facilities were offered for sale to competing bidders.

        (c)   "Business Day" means a day that is not a Saturday, a Sunday or a
day on which banking institutions in the State of California are not required to
be open.

        (d)   "Environmental Law" shall mean, all federal, state, local and
foreign civil and criminal laws, regulations, rules, ordinances, codes, decrees,
judgments, directives or judicial or administrative orders relating to pollution
or protection of the environment, natural resources or human health and safety,
as the same may be amended or adopted, including without limitation, laws
relating to Releases or threatened Releases of Hazardous Materials (including
without limitation, Releases to ambient air, surface water, ground water, land,
surface and subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, Release, transport, disposal
or handling of Hazardous Materials, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; the federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§
2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any similar laws of the
State of California or of any other Governmental Body having jurisdiction over
the sites on which FOP Facilities are located or otherwise applicable to the FOP
Facilities; and regulations implementing the foregoing.

        (e)   "FOP Decommissioning Costs" means any decontamination or
remediation of any portion of a site included in the Assets which is not
required to be undertaken under any Environmental Law (including as a result of
action by a Governmental Body in connection with the administration of any
Environmental Law), until (i) the dismantling or demolition of all or any
material portion of the FOP Facilities on such site, including all or any
material portion of the substructure or foundation of any FOP Facility, in a
fashion that disturbs or exposes the soil or groundwater beneath such site,
and/or (ii) the restoration of the real property on which any FOP Facility or
such material portion thereof is located to unrestricted use or to a use not
associated with the generation of electrical power.

        (f)    "Governmental Body" means any federal, state, local, municipal,
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; and any court or governmental tribunal; but does not include
the Buyer, any Buyer Subsidiary, or any of their respective successors in
interest or any owner or operator of the Assets (if otherwise a Governmental
Body).

        (g)   "Hazardous Materials" means any chemicals, materials, substances,
or items in any form, whether solid, liquid, gaseous, semisolid, or any
combination thereof, whether waste materials, raw materials, chemicals, finished
products, by-products, or any other materials or articles, which are listed as
hazardous, toxic or dangerous under Environmental Law, including without
limitation, petroleum products, asbestos, urea formaldehyde foam insulation, and
lead-containing paints or coatings.

        (h)   "Knowledge" of a party shall mean the extent of the actual
knowledge of any Person who serves as of the date of this Agreement or as of the
Closing as a duly elected officer of such party and, with respect to Seller's
knowledge about the FOP Facilities and the assets and liabilities related
thereto, shall also include the extent of the actual knowledge of the Persons,
if any, listed on Schedule 1.1(h) as well as the Persons who, as of the date of
this Agreement or as of the Closing, serve as the general manager of the FOP
Facilities, without any implication of verification or investigation concerning
such knowledge.

        (i)    "Laws" shall mean all statutes, rules, regulations, ordinances,
orders, and codes of federal, state, local and foreign governmental and
regulatory authorities.

        (j)    "Licenses" shall mean registrations, licenses, permits,
authorizations and other consents or approvals of Governmental Bodies other than
Pipeline Rights.

        (k)   "Person" means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Body.

        (l)    "Release" means any release, spill, emission, leaking, pumping,
emptying, dumping, injection, abandonment, deposit, disposal, discharge,
dispersal, leaching, or migration of Hazardous Materials (including, without
limitation, the abandonment or discarding of Hazardous Materials in barrels,
drums, or other containers) into or within the environment, including, without
limitation, the migration of Hazardous Materials into, under, on, through, or in
the air, soil, subsurface strata, surface water, groundwater, drinking water
supply, any sediments associated with any water bodies, or any other
environmental medium, regardless of where such migration originates.

        (m)  "Remediation Measures" means action of any kind to address a
Release or the presence of Hazardous Materials at, on, in, upon, over, across,
under and within the real property included in the Assets or at any off-site
location related to the FOP Facilities, including any (i) investigation,
monitoring, clean-up, containment, remediation, mitigation, removal, disposal or
treatment including without limitation the preparation and implementation of any
work plans and the obtaining of authorizations, approvals and permits from
Governmental Bodies with respect thereto, and (ii) any response to, or
preparation for, any inquiry, order, hearing or other proceeding by or before
any Governmental Body with respect to such Release or presence of Hazardous
Substances.

        (n)   "Taxes" shall mean (i) all federal, state, county and local sales,
use, property, recordation and transfer taxes, and (ii) any interest, penalties
and additions to tax attributable to any of the foregoing, but shall not include
income and other taxes described in Section 2.4(b).

        Section 1.2 Index of Other Defined Terms. In addition to those terms
defined above, the following terms shall have the respective meanings given
thereto in the Sections indicated below:

Defined Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

AAA   13.9(a) ADA   2.3(c) Adjustment Sections   2.9 Agreement   Preamble
Allocation Schedule   2.6(b) Approvals   8.4 Assets   2.1 Assigned Contracts  
2.1(g) Assumed Contracts   2.3(a) Assumed Liabilities   2.3 Buyer   Preamble
Buyer Subsidiary   2.12 Capital Expenditures   2.6(c)(i) Charter Documents   3.3
Claim Notice   12.6 Closing   10.1 Closing Date   10.1 CPUC   3.4(b) Deductible
Amount   12.3(b)(i)(B) Displacement Oil Inventory Report   2.6(c)(ii) Easements
  2.1(c) EPTC   Recitals Equipment   2.1(e) Escrow Agent   10.2 Excluded Assets
  2.2 Excluded Liabilities   2.4 Facilities Services Agreement   2.5 FND   9.10
FOP Business   Recitals FOP Facilities   Recitals GAAP   2.6(c)(i) HSR Act   3.3
Indemnitee   12.5 Indemnitor   12.5(a) Intercompany Transactions   2.2(m)(i)
Inventory Control Data Report   2.6(c)(ii) Leased Real Property   2.1(b) Losses
  12.3(a) Material Adverse Effect   3.3 Original Closing Date   2.9 Owned Real
Property   2.1(a)      

Panel   2.9 Pipeline Corridors   2.1(d) Pipeline Rights   2.1(d) Permitted
Encumbrances   3.8 Prepayments   2.1(k) Purchase Price   2.6(a) Real Property
Leases   2.1(b) Receivables   2.2(k) Related Agreement   2.5 Rules   13.9(a)
Seller   Preamble Supplies   2.1(f) Termination Date   11.1(d) Third Party
Claims   12.5(a) Title Insurer   8.6 Title Policies   8.6 Transactions  
Recitals

        Section 1.3 Certain Interpretive Matters. In this Agreement, unless the
context otherwise requires, the singular shall include the plural, the masculine
shall include the feminine and neuter, and vice versa. The terms "includes" or
"including" shall mean "including without limitation." References to a Section,
Article, Exhibit or Schedule shall mean a Section, Article, Exhibit or Schedule
of this Agreement, and reference to a given agreement or instrument shall be a
reference to that agreement or instrument as modified, amended, supplemented and
restated through the date as of which such reference is made.

ARTICLE 2
BASIC TRANSACTIONS

        Section 2.1 Purchased Assets. On the terms and subject to the conditions
contained in this Agreement, at the Closing Buyer shall, or shall cause the
applicable Buyer Subsidiary to, purchase, and Seller shall sell, convey, assign,
transfer and deliver to Buyer, or the applicable Buyer Subsidiary, the following
assets that (except to the extent otherwise noted) are used in and necessary for
the conduct of the operations of the FOP Business (the "Assets"), but excluding
all Excluded Assets (as defined in Section 2.2):

        (a)   All of Seller's right, title and interest in and to the real
property owned in fee (the "Owned Real Property") that is identified in
Schedule 2.1(a) on which FOP Facilities are located, together with all
buildings, fixtures and improvements located thereon (including all construction
work-in-progress).

        (b)   All of Seller's right, title and interest, as lessee or sublessee,
in and to the leasehold estates and the related lease or sublease agreements
(the "Real Property Leases") respecting land, buildings, fixtures and real
property improvements (whether owned or leased) (the "Leased Real Property")
identified in Schedule 2.1(b), if any, together with all construction
work-in-progress in respect of same.

        (c)   All of Seller's rights, privileges and easements appurtenant to
its ownership of the Owned Real Property or its lease of the Leased Real
Property as well as the right, by way of license, easement or the like, to
locate certain identified Equipment to be sold hereunder, on other real property
all as shown or described more specifically on Schedule 2.1(a), Schedule 2.1(b)
or Schedule 2.1(c) (the "Easements").

        (d)   All of Seller's right, title and interest in and to the
agreements, deeds, leases, easements, franchises, licenses, permits and other
documents listed on Schedule 2.1(d), including without limitation the real
property described therein (collectively, the "Pipeline Rights"), pursuant to
which Seller has the right to construct, use, operate, maintain, repair and
replace the pipelines, valve boxes, pumps, fittings and other machinery and
equipment comprising a portion of the Equipment in, over, under and on the real
property described in the documents comprising the Pipeline Rights (the
"Pipeline Corridors"); provided that "Pipeline Rights" shall not include the
Owned Real Property, Leased Real Property, Real Property Leases or Easements.

        (e)   All of Seller's right, title and interest in and to fixed or
mobile machinery and equipment, as well as similar items of tangible personal
property, including, without limitation, vehicle refueling tanks, pumps,
pipelines, valve boxes, heating and pumping stations, fittings, trucks,
tractors, trailers and other vehicles, tools, furniture and revenue metering
equipment (collectively "Equipment") that (i) are not by their nature consumed
in the ordinary course of business such that they constitute "Supplies" (as
defined below), (ii) are used, owned or leased by Seller as of the Closing Date,
(iii) are used exclusively in and necessary for the conduct of the operations of
the FOP Facilities and not in the course of the operation of any other business
of Seller, and (iv) in the ordinary course of Seller's business either (A) are
permanently located at any FOP Facility or otherwise on the Owned Real Property
or Leased Real Property, on an Easement or within a Pipeline Corridor for use
primarily with the ownership or operation of the FOP Facilities (including
Assets temporarily off-site for repair or other purposes), or (B) have
historically been part of Seller's centralized or regional maintenance
operations for the FOP Facilities, and have been allocated by Seller to the FOP
Facilities for purposes of their divestiture. All such items of Equipment (other
than furnishings or office equipment) having a net book value of $50,000 or more
as of the close of the most recent fiscal quarter ended at least one month prior
to the date of this Agreement are identified on Schedule 2.1(e).

        (f)    All of Seller's right, title and interest in and to inventories
of spare parts intended to be consumed in the ordinary course of business,
maintenance, shop and office supplies, and other similar items of tangible
personal property on hand at any of the FOP Facilities as of the Closing and
intended to be consumed in the ordinary course of business, as well as fuel
supplies, if any, on hand and stored at any FOP Facility as of the Closing
("Supplies").

        (g)   All of Seller's right, title and interest in and to all written
contracts and agreements specifically and exclusively relating to the FOP
Facilities to which Seller is a party at the Closing (the "Assigned Contracts"),
including, without limitation, the agreements identified on Schedule 2.1(g),
which contains a list of the agreements (i) pursuant to which Seller paid or
received $10,000 or more during its last fiscal year or expects to pay or
receive $10,000 or more during its current fiscal year or expects to pay or
receive an aggregate of $100,000, and (ii) that have a binding remaining term of
at least one year which cannot be canceled by Seller without penalty on written
notice of 90 days or less. The Assigned Contracts shall also include, without
limitation, construction contracts relating to construction work-in-progress at
the FOP Facilities; equipment leases (whether operating or capital leases) and
installment purchase contracts; contracts or arrangements binding on the FOP
Business which restrict the nature of the business activities in which the FOP
Business may engage; leases as lessor or sublessor; and oral contracts if, but
only if, the same are identified on Schedule 2.1(g). Notwithstanding the
foregoing, neither the term "Assigned Contracts" nor Schedule 2.1(g) shall
include any of the Pipeline Rights.

        (h)   All of Seller's right, title and interest in and to all of the
Licenses in favor of Seller as of Closing that relate to or are necessary for or
used in connection with the operation of the Assets as heretofore operated by
Seller, all of such Licenses being included on Schedule 2.1(h), except for and
to the extent that such Licenses relate to Excluded Assets; provided that such
Licenses shall be included within the Assets only to the extent they relate
exclusively to the Assets and are lawfully transferable to Buyer.

        (i)    All of Seller's right, title and interest in and to all of the
books, records, plans, drawings, instruction manuals and similar items located
at the FOP Facilities and which relate exclusively to the FOP Business and the
Assets, and other procedural manuals of Seller related primarily to the
operation of the Assets, subject to the rights of Seller to make copies of and
make non-exclusive use of the same and except to the extent such materials are
subject to confidentiality or non-disclosure agreements in favor of third
parties whose consent to transfer is not obtained.

        (j)    All of Seller's right, title and interest, if any, in and to
unexpired warranties as of the Closing that are transferable to Buyer, or the
applicable Buyer Subsidiary which Seller has received from third parties which
relate specifically to the Assets, including, without limitation, warranties set
forth in any equipment purchase agreement, construction agreement, lease
agreement, consulting agreement or agreement for architectural or engineering
services, it being understood that nothing in this paragraph shall be construed
as a representation by Seller that any such unexpired warranty remains
enforceable.

        (k)   All of Seller's right, title and interest in and to advance
payments, prepayments, prepaid expenses, deposits and the like (i) made by
Seller on its behalf in the ordinary course of business specifically with
respect to the Assets prior to the Closing, (ii) which exist as of such Closing,
and (iii) with respect to which Buyer will receive the benefit after the Closing
(collectively, "Prepayments"), which Prepayments are listed by category and
approximate amount in Schedule 2.1(k) as of the close of the most recent fiscal
quarter ended at least one month prior to the date of this Agreement.

        (l)    All of Seller's right, title and interest in and to those air
pollution control credits related to the FOP Facilities which are identified on
Schedule 2.1(l) as included in the Assets.

        (m)  All of Seller's right, title and interest in and to the right to
receive mail and other communications addressed to Seller or any of its
Affiliates insofar as such mail or other communication relates exclusively to
the ownership or operation of the Assets or to the Assumed Liabilities after the
Closing.

        (n)   All of Seller's right, title and interest in and to those
miscellaneous and sundry assets identified by category on Schedule 2.1(n), if
any, which assets are ancillary to the ownership and operation of the Assets and
the FOP Business and customarily utilized in connection therewith but not
otherwise enumerated above.

        Section 2.2 Excluded Assets. The Assets shall not include any of the
assets, properties, rights, Licenses, or contracts of Seller not specifically
enumerated in Section 2.1 above or which are set forth in this Section 2.2, all
such other assets, properties, rights, Licenses, and contracts collectively
constituting "Excluded Assets," including, without limitation, the following
specifically enumerated Excluded Assets:

        (a)   Subject to the further provisions of Section 2.11 below and to the
further provisions of the Facilities Services Agreement, the real and personal
property underlying, comprising or constituting a part of any of the station
fuel oil storage tanks and associated pumps, pipelines, facilities and equipment
utilized primarily in connection therewith, in each case as shown and/or noted
or described on Schedule 2.2(a).

        (b)   Subject to the further provisions of Section 2.11 below and to the
further provisions of the Facilities Services Agreement, the real and personal
property underlying, comprising or constituting a part of any of the
transmission and distribution equipment and switchyard facilities located at or
adjacent to a gas plant or an FOP Facility or within a Pipeline Corridor and
used primarily in connection with the transmission (including transmission
services) and distribution of electrical power (whether or not regarded as a
"transmission" asset for regulatory purposes), as shown and/or noted or
described on Schedule 2.1(a), Schedule 2.1(b), Schedule 2.1(c), Schedule 2.1(d),
Schedule 2.1(e), Schedule 2.2(a) or Schedule 2.2(b) .

        (c)   Subject to the further provisions of Section 2.11 below and to the
further provisions of the Facilities Services Agreement, the fixtures, equipment
and other personal property located at the FOP Facilities comprising or
constituting a part of the proprietary or specialized communications systems
used by Seller to communicate between and among its facilities (including,
without limitation, the system known as "SCEnet") and/or to transmit voltage and
other control data and information utilized in Seller's transmission and
distribution systems, including any portion of such assets or system leased or
licensed to third parties, together with the right, by way of license, easement
or otherwise to retain such property on the real property being transferred to
the Buyer as part of the Assets, all as shown and/or noted or described on
Schedule 2.1(a), Schedule 2.1(b) , Schedule 2.1(c), Schedule 2.1(d),
Schedule 2.1(e) or Schedule 2.2(c).

        (d)   Claims, choses in action, rights of recovery, rights of set-off,
rights to refunds and similar rights in favor of Seller of any kind relating to
or arising out of the period prior to Closing, including, but not limited to,
any refund related to real estate taxes paid prior to the Closing, whether such
refund is received as a payment or as a credit against future real estate taxes.

        (e)   Subject to the provisions of Section 2.7, all privileged or
proprietary materials, documents, information, media, methods and processes
owned by or licensed to Seller and any and all rights to use same, including,
without limitation, intangible assets of an intellectual property nature such as
trademarks, service marks and trade names (whether or not registered), computer
software that is proprietary to Seller, or the use of which under the pertinent
license therefor is limited to operation by Seller or its Affiliates or on
equipment owned by Seller or its Affiliates, all promotional or marketing
materials (including all marketing computer software), and any and all trade
names, including the names "EPTC," the "Edison Pipeline and Terminal Company,"
SCE, and Southern California Edison Company under which Seller or the FOP
Facilities prior to Closing have done business or offered services, and all
abbreviations and variations thereof.

        (f)    Any and all personnel and employment records of or related to the
operation of the FOP Facilities or otherwise related to Seller's personnel,
whether or not maintained at or by the FOP Facilities.

        (g)   The rights of Seller under any insurance policy, except to the
extent such policy insures for occurrences that are included in the Assumed
Liabilities (it being understood, however, that Seller will have no obligation
to take any action under any such policy to seek any recovery except at the
reasonable request, and at the sole expense, of Buyer or to continue any such
policies in force except to the extent expressly set forth herein).

        (h)   Seller's rights to receive mail and other communications relating
to any of the Excluded Assets or Excluded Liabilities; all of which mail and
other communications shall be promptly forwarded by Buyer to Seller.

        (i)    Subject to the provisions of Section 2.7, any and all rights
respecting computer and data processing hardware or firmware that is proprietary
to Seller and any computer and data processing hardware or firmware, whether or
not located at the FOP Facilities, that is part of a computer system the central
processing unit of which is not located at any of the FOP Facilities.

        (j)    Seller's right, title and interest in and to certain additional
real property, other than as identified on Schedules 2.1(a), 2.1(b), 2.1(c),
2.1(d) or 2.1(n), that is adjacent to the FOP Facilities, together with all
buildings, fixtures, and improvements located thereon (including all
construction work-in-progress), and all rights, privileges, permits and
easements appurtenant thereto, including without limitation, but for purposes of
clarification only, the real property identified on Schedule 2.2(j).

        (k)   All of Seller's right, title and interest as of the Closing in and
to all accounts receivable and all notes, bonds, and other evidences of
indebtedness of and rights to receive payments arising out of sales occurring in
connection with the operation of the FOP Facilities and the FOP Business prior
to Closing and the security arrangements, if any, related thereto, including any
rights with respect to any third-party collection procedures or any other
actions or proceedings which have been commenced in connection therewith
(collectively, "Receivables").

        (l)    Except for the Prepayments, Supplies and items of petty cash that
may be on hand at the FOP Facilities as of the time of Closing, all assets
constituting working capital, whether cash, cash equivalents, securities, rights
to payment, rights to refunds and other current assets and similar rights.

        (m)  Any and all of Seller's rights arising under:

        (i)    Any contract respecting an intercompany transaction between
Seller, on the one hand, and Seller's Affiliate, on the other hand, whether or
not such transaction relates to the provision of goods and services, tax sharing
arrangements, payment arrangements, intercompany charges or balances, or the
like ("Intercompany Transactions");

        (ii)   Employment contracts, if any; and

        (iii)  Collective bargaining agreements (it being understood, however,
that nothing herein is intended to affect Buyer's obligations, if any, under the
National Labor Relations Act).

        (n)   Any and all data and information pertaining to customers of Seller
or its Affiliates, whether or not located at the FOP Facilities.

        (o)   Rights of Seller arising under this Agreement or any instrument or
document executed and delivered pursuant to the terms hereof.

        (p)   Assets and properties of Seller or its Affiliates that are not
used in the ownership or operation of the Assets.

        (q)   Miscellaneous and sundry assets, if any, identified by category on
Schedule 2.2(q), which assets may have been utilized by Seller in the ownership
and operation of the FOP Business but which are not intended to be included in
the Assets and which are not otherwise enumerated above.

Seller may remove at any time or from time to time, up to ninety (90) days
following the Closing, any and all of the Excluded Assets from the FOP
Facilities (at Seller's expense, but without charge by Buyer for storage),
provided that Seller shall do so in a manner that does not unduly or
unnecessarily disrupt Buyer's normal business activities at the FOP Facilities,
and provided further that Excluded Assets may be retained at the FOP Facilities
pursuant to easements, licenses or similar arrangements retained by Seller and
described above or otherwise in the Schedules to this Agreement.

        Section 2.3 Assumed Liabilities. Subject to the terms and conditions set
forth in this Agreement, Buyer shall, and may also cause a pertinent Buyer
Subsidiary or Buyer Subsidiaries to, jointly and severally with Buyer, assume
and pay, discharge and perform as and when due, only the following obligations
and liabilities of Seller (the "Assumed Liabilities"):





        (a)   All liabilities and obligations which pertain to or arise during
the period following the Closing Date and which arise under any written
contract, License, agreement, arrangement, understanding or undertaking included
in the Assets, including the Real Property Leases, the Pipeline Rights and the
Assigned Contracts, and any other obligation or liability of Seller or any
Affiliate of Seller (including those related to letters of credit and
performance bonds) which is in the nature of a guaranty of the foregoing to the
extent the same are enumerated in Schedule 2.3(a) (together, the "Assumed
Contracts").

        (b)   All liabilities and obligations of Seller under open purchase
orders pertaining to any of the FOP Facilities included in the Assets that were
entered into by Seller in the ordinary course of business with respect to
operation of any FOP Facility on or prior to the Closing and which provide for
the delivery of goods or services subsequent to the Closing Date, except to the
extent such purchase orders are listed as Excluded Assets on Schedule 2.2(q).

        (c)   Without limiting the representations and warranties contained in
Article 3 or Buyer's rights under Article 12 for a breach thereof, any and all
liabilities and obligations respecting any changes or improvements needed to the
FOP Facilities, if any, for them to be in material compliance with respect to
safety, building, fire, land use, access (including, without limitation, the
Americans With Disabilities Act ("ADA")) or similar Laws respecting the physical
condition of the FOP Facilities.

        (d)   Without limiting Seller's representations and warranties contained
in Article 3 or Buyer's rights under Article 12 for a breach thereof and except
for the Excluded Liabilities set forth in Section 2.4(k), any liability,
obligation or responsibility under or related to Laws, Environmental Laws or the
common law, whether such liability or obligation or responsibility is known or
unknown, contingent or accrued, arising as a result of or in connection with
(i) any violation or alleged violation of Environmental Laws or other Laws,
whether prior to, on or after the Closing Date, with respect to the ownership or
operation of any of the Assets; (ii) loss of life, injury to persons or property
or damage to natural resources (whether or not such loss, injury or damage arose
or was made manifest before the Closing Date or arises or becomes manifest on or
after the Closing Date) caused (or allegedly caused) by the presence or Release
of Hazardous Materials at, on, in, under, adjacent to or migrating from the
Assets prior to, on or after the Closing Date, including but not limited to
Hazardous Materials contained in building materials at or adjacent to the Assets
or in the soil, surface water, sediments, groundwater, landfill cells, or in
other environmental media at or near the Assets; and (iii) Remediation Measures
(whether or not such Remediation Measures commenced before the Closing Date or
commence on or after the Closing Date) in respect of Hazardous Materials that
are present or have been Released prior to, on or after the Closing Date at, on,
in, under, adjacent to or migrating from, the Assets or in the soil, surface
water, sediments, groundwater, landfill cells, ash deposits or in other
environmental media at or adjacent to the Assets.

        (e)   Without limiting the representations and warranties contained in
Article 3 or Buyer's rights under Article 12 for a breach thereof, and except
for the Excluded Liabilities specifically listed in Sections 2.4(e) and 2.4(i),
any and all liabilities, claims and expenses not otherwise enumerated above
which in any way arise out of or are related to or associated with the
ownership, possession, use or operation of the Assets or any business conducted
therewith or therefrom before or after the Closing, including, but not limited
to, any and all liabilities, claims and expenses associated with the
decommissioning, dismantling or demolition of any portion of the Assets,
including any FOP Decommissioning Costs.

        (f)    All liabilities and obligations associated with the Assets in
respect of Taxes for which Buyer is liable pursuant to Section 5.3 or
Section 10.3, and any Tax that may be imposed on the ownership, sale, operation
or use of the Assets after Closing.

        (g)   Such miscellaneous and sundry liabilities, identified by category
on Schedule 2.3(g), if any, which liabilities are ancillary to the ownership and
operation of the Assets and the FOP Business but are not otherwise enumerated
above. For purposes of clarification, Buyer will not assume any liabilities
associated with the litigation disclosed in the SEC filings referenced at Item 2
of Schedule 3.11.

        Section 2.4 Excluded Liabilities. The parties agree that liabilities and
obligations of Seller not described in Section 2.3 as Assumed Liabilities are
not part of the Assumed Liabilities, and Buyer shall not assume or become
obligated with respect to any other obligation or liability of Seller or any
Affiliate of Seller (collectively, "Excluded Liabilities"), including, without
limitation, the liabilities and obligations described in this Section, all of
which shall remain the sole responsibility of, and be discharged and performed
as and when due by, Seller. In particular, Buyer shall not assume and shall have
no liability or obligation with respect to any of the following liabilities or
obligations of Seller as the same may exist at the Closing:

        (a)   Liabilities associated with or arising from the Excluded Assets
and the ownership, operation and conduct of any business by the Seller or its
successors in interest in connection therewith or therefrom, and liabilities
associated with or arising from Seller's obligations under the Related
Agreement.

        (b)   Subject to Section 5.3 respecting certain expenses incurred in
connection with the Transactions, any of Seller's or its Affiliates' liabilities
or obligations (including, without limitation, any liabilities or obligations
under any tax sharing agreements) with respect to franchise taxes and with
respect to foreign, federal, state or local taxes imposed upon or measured, in
whole or in part, by the income for any period of Seller or any member of a
combined or consolidated group of companies of which Seller is, or was at any
time, a part, or with respect to interest, penalties or additions to any of such
taxes, and any income, franchise, tax recapture, transfer tax, sales tax or use
tax that may arise upon consummation of the Transactions contemplated by this
Agreement and be due or payable by Seller, it being understood that Buyer shall
not be deemed to be Seller's transferee with respect to any such tax liability.

        (c)   Liabilities or obligations of Seller or its Affiliates which
pertain to or arise from the delivery of goods and services prior to the Closing
Date pursuant to any of the Assumed Contracts or arise from the breach by Seller
prior to the Closing Date of any term, covenant, or provision of any of the
Assumed Contracts and any and all accounts payable of Seller and its Affiliates
other than as set forth in Section 2.3(b).

        (d)   Liabilities or obligations of Seller under any Assigned Contract
which would be included in the Assets but for the provisions of Section 2.8,
unless Buyer is provided with the benefits thereunder as contemplated by such
Section.

        (e)   Liabilities to third parties for personal injury or tort, or
similar causes of action, arising solely out of the ownership or operation of
the Assets prior to the Closing, other than liabilities or obligations assumed
by Buyer pursuant to Section 2.3(c) or liabilities or obligations related to
environmental matters or Hazardous Materials assumed by Buyer pursuant to
Section 2.3(d).

        (f)    Subject to Section 2.8, liabilities of Seller incurred in
connection with Seller's obtaining any consent, authorization or approval
necessary for it to sell, convey, assign, transfer or deliver the Assets to
Buyer hereunder.

        (g)   Any liability of Seller representing indebtedness for money
borrowed or the deferred portion of the purchase price for any tangible Assets
(and any refinancing thereof). With respect to any such indebtedness or
obligation not so assumed by Buyer that constitutes a lien or encumbrance upon
any Asset, Seller agrees that on or prior to the Closing it will either pay or
discharge such indebtedness or obligation in full or otherwise cause such lien
or encumbrance to be removed from the Asset, so that such Asset is sold,
conveyed, assigned, transferred and delivered to Buyer at the Closing free and
clear of such lien or encumbrance.

        (h)   Amounts due from Seller arising from Intercompany Transactions.

        (i)    Except for fines, penalties, costs, liabilities or obligations
assumed by Buyer under Section 2.3(c) or as related to environmental matters or
Hazardous Materials assumed by Buyer under Section 2.3(d), any fines, penalties
or costs imposed by a Governmental Body resulting from (i) an investigation,
proceeding, request for information or inspection before or by a Governmental
Body pending or, to Seller's Knowledge, threatened prior to the Closing but only
regarding acts which occurred prior to the Closing, or (ii) illegal acts of
Seller occurring prior to the Closing.

        (j)    Any liability, obligation or responsibility under or related to
Environmental Laws or the common law, whether such liability or obligation or
responsibility is known or unknown, contingent or accrued, arising as a result
of or in connection with the offsite transport prior to the Closing of Hazardous
Materials from the real property included in the Assets, or the treatment,
storage or disposal of Hazardous Materials at any site other than the real
property included in the Assets, provided that for purposes of this Section, if
Hazardous Materials that are Released, disposed of, treated or stored at or on
the real estate which is included in the Assets migrate to another location,
then such location shall be deemed to be a site included in the real property
that is included in the Assets.

        (k)   Any liability, obligation or responsibility under or related to
Environmental Laws or the common law, whether such liability or obligation or
responsibility is known or unknown, contingent or accrued, arising from acts,
omissions, conduct or circumstances undertaken or existing prior to October 26,
1994.

        (l)    Any liability or obligation to any purchaser of the gas-fired
generating plants previously owned by the Seller pursuant to the Asset Sale
Agreements entered into between Seller and the purchasers of certain gas plants,
all as identified on Exhibit B hereto.

        (m)  Any liabilities to employees of Seller for pre-Closing activities,
or arising under any collective bargaining agreement, or pension, benefit or
welfare plan of Seller (it being understood, however, that nothing herein is
intended to affect Buyer's obligations, if any, under the National Labor
Relations Act).

        (n)   Liabilities which would be Assumed Liabilities but for other
express provisions of this Agreement providing for their retention by Seller and
such other liabilities and obligations, if any, which would otherwise be Assumed
Liabilities but which are identified on Schedule 2.4(n).

        Section 2.5 Related Agreement. At the Closing, the parties (including
any pertinent Buyer Subsidiaries) will enter into the Facilities Service
Agreement in the form attached hereto as Exhibit A with respect to the FOP
Facilities (the "Facilities Services Agreement" or the "Related Agreement"),
pursuant to which (i) Buyer and Seller will provide specified services with
respect to the operation and maintenance of certain shared facilities; and
(ii) Buyer will additionally provide certain facilities services with respect to
assets retained by Seller.

        Section 2.6 Purchase Price.

        (a)   Consideration. The purchase price shall be One Hundred Fifty-Eight
Million Two Hundred Thousand Dollars (U.S.$158,200,000), subject to such
adjustments, if any, as may occur pursuant to this Section 2.6 and pursuant to
Sections 2.8, 2.9, 8.5, 8.6, and 8.8 or other provisions of this Agreement (the
"Purchase Price"). Buyer shall, or shall cause one or more Buyer Subsidiaries
to, pay to Seller the Purchase Price in cash at the Closing by wire transfer of
immediately available funds in U.S. dollars to an account specified in writing
by Seller to Buyer not later than the second Business Day prior to the Closing
Date.

        (b)   Purchase Price Allocation. No later than ten (10) Business Days
prior to the Closing, Buyer and Seller shall mutually agree to allocate the
Purchase Price among the Assets in accordance with a schedule (the "Allocation
Schedule") to be attached to this Agreement as Schedule 2.6(b). Seller and Buyer
shall allocate the Purchase Price in accordance with the Allocation Schedule and
shall be bound by such allocations for all purposes, shall account for and
report the purchases and sales contemplated hereby for all purposes (including,
without limitation, financial, accounting, and federal and state tax purposes)
in accordance with such allocations, and shall not take any position (whether in
financial statements, tax returns, or tax audits, or otherwise), which is
inconsistent with such allocations without the prior written consent of the
other party, except to the extent, if any, required by applicable Law or
generally accepted accounting principles. In the event that the Buyer and Seller
do not agree on an allocation of the Purchase Price pursuant to this Section,
then the Purchase Price shall be allocated among the Assets in proportion to
Seller's net book value therefor.

        (c)   Certain Post-Closing Adjustments. The Purchase Price shall be
subject to the following post-Closing adjustments, but only if such adjustments,
in the aggregate, will result in a change in the Purchase Price of $25,000 or
more:

        (i)    The Purchase Price shall be increased by the amount expended by
Seller between the date hereof and the Closing Date for capital additions to or
replacements of property, plant and equipment included in the Assets and other
expenditures or repairs on property, plant and equipment included in the Assets
that either would be capitalized by Seller in accordance with its normal
capitalization policies or that could be capitalized by Seller in accordance
with generally accepted accounting principles ("GAAP") (together "Capital
Expenditures"), which Capital Expenditures either appear on Schedule 2.6(c)(i)
or, subject to the provisions of Section 6.3(f), are otherwise deemed reasonably
necessary by Seller for the continued operation or maintenance of the Assets or
for compliance with Law, provided that such Capital Expenditures shall not
include spare parts, materials and supplies customarily tracked by Seller on its
regularly prepared Inventory Control Data Report referred to in clause (ii)
below or for which reimbursement is obtained pursuant to any insurance policy.

        (ii)   The Purchase Price shall be further increased by (A) the book
value of Supplies (other than oil supplies) as indicated by Seller's regularly
prepared report to track inventory (the "Inventory Control Data Report") as of a
recent date prior to the Closing that is prepared in accordance with the
provisions set forth below (the Inventory Control Data Report prepared as of a
date within one hundred and eighty (180) days of the date hereof being attached
hereto as Schedule 2.6(c)(ii)(A)), and (B) the greater of either the book value
of Displacement Oil or the value of Displacement Oil as measured by a standard
oil pricing index, such as Opis Energy Group or Standard & Poor's, measured
ten days prior to the Closing (net of the amount to be paid by the Buyer
following the Closing for any fuel included in the Displacement Oil Inventory
Report that has not been paid for prior to the Closing) that is prepared in
accordance with the provisions set forth below (the "Displacement Oil Inventory
Report") (the Displacement Oil Inventory Report prepared as of a date within one
hundred eighty (180) days of the date hereof being attached hereto as
Schedule 2.6(c)(ii)(B)); and (C) Prepayments that are listed on Schedule 2.1(k),
which shall be updated as of the Closing.

        (iii)  In order to implement the foregoing, Seller shall cause to be
prepared and shall provide Buyer, as soon as possible after the Closing Date and
in no event later than sixty (60) days thereafter, with a schedule setting forth
Seller's Capital Expenditures between the date hereof and the Closing Date in
reasonable detail so as to permit Buyer to be able to determine the extent to
which such Capital Expenditures are or are not listed on Schedule 2.6(c)(i) and
shall further provide Buyer with a revised Schedule 2.6(c)(ii)(A), 2.6(c)(ii)(B)
and Schedule 2.1(k) calculated as of the Closing (or the nearest month-end
preceding the Closing Date if a mid-month preparation of the Inventory Control
Data Report or Displacement Oil Inventory Report is impracticable or otherwise
burdensome). Such Closing Date Inventory Control Data Report, Displacement Oil
Inventory Report and listing of Prepayments shall be prepared consistently with
the method of preparation used by Seller and on the same basis as Schedules
2.6(c)(ii)(A), (B) and 2.1(k) it being acknowledged that no physical inventory
need be taken that the measurement of the book value of the Supplies, including
fuel, and of Prepayments in accordance with Seller's customary accounting
practices with respect thereto, is intended merely to provide a reasonable
estimate of the fair market value thereof as of the Closing Date rather than a
definitive listing of actual inventory levels or prepayments as of the date
hereof or as of the Closing Date, and that, absent manifest error or fraud, such
change in the Inventory Control Data Report, Displacement Oil Inventory Report
and listing of Prepayments shall be conclusive as between the parties for
purposes of the adjustment to the Purchase Price contemplated by clause (ii)
above.

        (iv)  Buyer shall have thirty (30) days to review and make inquiry
concerning such schedules delivered by Seller after the Closing Date. If an
adjustment to the amount of the Purchase Price is required by this
Section 2.6(c), then the applicable payment or refund shall be made within ten
(10) days following the expiration of such thirty (30) day period by wire
transfer of immediately available funds, together with interest thereon for the
number of days from and including the Closing Date to such settlement date (but
excluding such settlement date) at the rate per annum equal to the prime rate of
interest during such period as such rate is published in the Western Edition of
the Wall Street Journal, computed on the basis of actual days elapsed over a
365-day year.

        (v)   Any dispute concerning the amount of the adjustment required by
this Section 2.6(c) shall be resolved pursuant to Section 2.9.

        Section 2.7 License of Non-Transferred Intangible Assets. Although trade
names of Seller are Excluded Assets, such names appear on certain of the Assets,
such as certain fixtures and Equipment, and on supplies, materials, stationery
and similar consumable items which will be on hand at the FOP Facilities at the
Closing. Notwithstanding that such names are Excluded Assets, Buyer and the
Buyer Subsidiaries shall be entitled to use such consumable items for a period
of three (3) months following the Closing and shall have up to six (6) months
following the Closing to remove such names from fixed Assets, provided that
Buyer shall not send correspondence or other materials to third parties on any
stationery that contains a trade name or trademark of Seller or any Affiliate of
Seller. Seller hereby grants to Buyer the irrevocable, fully paid-up,
royalty-free, transferable, non-exclusive right and license to use, solely in
connection with the operation of the FOP Facilities, such proprietary computer
software of Seller located at the FOP Facilities that is presently used at the
FOP Facilities' location exclusively in connection with the operation of the FOP
Business and that is an Excluded Asset under Sections 2.2(e) or (q), except for
such computer software that is designed to be part of a networked computer
system providing data processing capabilities or services beyond the FOP
Facilities and provided that in no event shall Buyer or any successor have
access under such license to Seller's own computer networks. The licenses
contained in this Section 2.7 may, at the Seller's option, be made the subject
of a separate agreement between the parties, in which case the parties shall
negotiate the terms thereof in good faith.

        Section 2.8 No Assignment If Breach. Notwithstanding anything contained
in this Agreement to the contrary, this Agreement shall not constitute an
agreement to assign any Asset, or assume any Assumed Liability, if the attempted
assignment or assumption of the same, as a result of the absence of the consent
or authorization of a third party or failure of a right of first refusal notice
period to expire, would constitute a breach or default under any agreement,
encumbrance or commitment, would violate any Law or would in any way adversely
affect the rights, or increase the obligations, of Buyer, a Buyer Subsidiary or
Seller with respect thereto. If any such consent or authorization is not
obtained, or if an attempted assignment or assumption would be ineffective or
would adversely affect the rights or increase the obligations of Seller, a Buyer
Subsidiary or Buyer, with respect to any such agreement, encumbrance or
commitment, so that Buyer or the pertinent Buyer Subsidiary would not, in fact,
receive all such rights, or assume the obligations, of Seller with respect
thereto as they exist prior to such attempted assignment or assumption, then
Seller and Buyer or the pertinent Buyer Subsidiary shall enter into such
reasonable cooperative arrangements as may be reasonably acceptable to both
Buyer and Seller (including, without limitation, sublease, agency, management,
indemnity or payment arrangements and enforcement at the cost and for the
benefit of Buyer or the pertinent Buyer Subsidiary of any and all rights of
Seller against an involved third party) to provide for or impose upon Buyer or
the pertinent Buyer Subsidiary the benefits of such Asset or the obligations of
such Assumed Liability, as the case may be, and any transfer or assignment to
Buyer or the pertinent Buyer Subsidiary by Seller of any such Asset, or any
assumption by Buyer or a Buyer Subsidiary of any such Assumed Liability, which
shall require such consent or authorization of a third party that is not
obtained, shall be made subject to such consent or authorization being obtained.
If the parties cannot agree on any such arrangement, or any such arrangement
would not be reasonably practicable, to provide Buyer or a Buyer Subsidiary with
materially all the benefits of such Asset or materially all the obligations of
such Assumed Liability, as the case may be, shall be excluded from the
Transactions and shall be deemed to be an Excluded Asset or an Excluded
Liability, as the case may be, and the parties hereto shall negotiate in good
faith an equitable adjustment in the Purchase Price, or resolve any disagreement
respecting such adjustment in accordance with the procedures of Section 2.9.

        Section 2.9 Procedures for Certain Purchase Price Adjustments. If
circumstances exist that result in any disagreement in respect of adjustments to
the Purchase Price or that otherwise require the parties to negotiate in good
faith equitable adjustments to the Purchase Price pursuant to the provisions of
Section 2.8 (respecting absence of consents), Section 8.5 (respecting restraints
upon transfer), Section 8.6 (respecting the condition of title to interests in
real property) or Section 8.8 (respecting casualty losses or condemnation)
(Sections 2.6, 2.8, 8.5, 8.6, 8.8, and this Section 2.9 being collectively
referred to as the "Adjustment Sections"), then and in any of such events, such
negotiations, and the resolution of disagreements, shall be conducted in
accordance with the provisions of this Section 2.9. The parties shall negotiate
such equitable adjustments in the Purchase Price in good faith prior to the
Closing Date (as may be extended by mutual agreement of the parties), provided
that any adjustment in the Purchase Price shall be consistent with the
Allocation Schedule (if such schedule has been previously agreed upon). If the
parties are unable to agree upon an adjustment by the fifth Business Day prior
to the Closing Date, then such Closing Date (the "Original Closing Date") (and
the Termination Date, if necessary) shall be extended to the fifth Business Day
following completion of the procedure described in this Section 2.9 and the
determination of the pertinent adjustment or, if longer, the fifth Business Day
following any further regulatory approvals which may be necessary (but not more
than forty-five (45) Business Days in the aggregate), to provide for the
opportunity to resolve such disagreement pursuant to the provisions of this
Section 2.9. On the day the Closing would have occurred but for the absence of
agreement between the parties, each party shall designate an individual (who may
not be a present or former officer, director, partner or employee of either
party or of any present investment banking firm, accounting firm, law firm or
attorney of or for either party or any of the party's Affiliates) to mediate
such disagreement, and advise the other party in writing of the identity of such
individual, which advice shall be accompanied by a list of up to ten
(10) suggested neutral individuals to serve as a third mediator. The mediators
originally designated by each party shall promptly confer about the selection of
a third mediator from such lists, and within five (5) Business Days following
the Original Closing Date (or Termination Date, as the case may be), the
originally designated mediators shall agree upon and (subject to availability)
select the third mediator from the lists submitted by the parties or otherwise,
provided that if the originally designated mediators cannot agree upon a third
mediator by such date, the third mediator shall be a retired judge designated by
Judicial and Arbitration Mediation Services, Inc., located in Los Angeles,
California. The three mediators so selected are herein referred to as the
"Panel". Within seven (7) Business Days following the Original Closing Date or,
if later, within three (3) Business Days following the designation of the third
mediator, each party shall submit to the Panel in writing, its proposed
equitable adjustments to the Purchase Price. Such proposals shall be materially
in accordance with the last proposals made by such party to the other party
during the course of the aforementioned good faith negotiations between the
parties. The parties shall additionally submit such memoranda, arguments, briefs
and evidence in support of their respective positions, and in accordance with
such procedures, as a majority of the Panel may determine. Within five
(5) Business Days following the due date of such submissions, as to each
adjustment of the Purchase Price about which there is disagreement, the Panel
shall, by majority vote, select the proposed adjustment of the Purchase Price
proposed by one of the parties, it being agreed that the Panel shall have no
authority to alter any such proposal in any way. Such determination by the Panel
shall be final and binding between the parties as to such adjustments of the
Purchase Price and shall not be subject to further challenge by the parties
pursuant to Section 13.9 hereof or otherwise. Thereafter, the parties shall,
subject to the terms and conditions of this Agreement and the receipt of any
further regulatory approvals that may become necessary as a result of such
adjustments, consummate the Transactions on the basis of such adjustments at a
mutually agreeable time and place or places, in accordance with and subject to
the provisions of Article 10, which shall be no later than the fifth Business
Day following the determination of such adjustments (and receipt of any
necessary regulatory approvals therefor) or such later date as the parties may
agree upon. Subject to the foregoing, the Panel may determine the issues in
dispute following such procedures, consistent with the language of this
Agreement, as it deems appropriate to the circumstances and with reference to
the amounts in issue, but in any event consistent with the Allocation Schedule
to the extent applicable. No particular procedures are intended to be imposed
upon the Panel, it being the desire of the parties that any such disagreement
shall be resolved as expeditiously and inexpensively as reasonably practicable.
No member of the Panel shall have any liability to the parties in connection
with service on the Panel, and the parties shall provide such indemnities to the
members of the Panel as they shall request. The procedure set forth above shall
also be followed after the consummation of the Transactions if there is any
disagreement in the adjustments to the Purchase Price pursuant to the provisions
of Section 2.6(c), with any amounts paid within five Business Days of such
determination.

        Section 2.10 Transfer of Assets in Corporate Form. At the election of
Seller in its sole and absolute discretion exercised by written notice given at
least ten (10) Business Days prior to the Closing, Seller may cause any Asset or
Assumed Liability to be assigned and transferred by way of an assignment to
Buyer or the pertinent Buyer Subsidiary of the stock of a subsidiary of Seller
formed for the purpose of facilitating transfer, in which case all right, title
and interest of Seller and any of its Affiliates in such subsidiary (which shall
constitute all of the outstanding capital stock and rights to acquire capital
stock in such subsidiary) shall be transferred to Buyer or the pertinent Buyer
Subsidiary at the Closing as an Asset. No such subsidiary of Seller shall
contain any assets or liabilities (other than the corporate franchise, name and
liability for corporate taxes) other than the Assets and the Assumed
Liabilities, and any additional assets or liabilities shall be deemed to be
Excluded Assets and Excluded Liabilities for all purposes of this Agreement. Any
such transfer shall be subject to the Buyer incurring no additional Taxes as a
result thereof (unless offset by a corresponding reduction in the Purchase
Price) and to the parties' agreement upon such tax elections, to the extent
necessary, as will place the parties in substantially the same tax position as
they would have been in had the subsidiary not been created. Such transfer shall
be further subject to customary additional representations, warranties and
opinions concerning the capitalization of the subsidiary of Seller, title to the
outstanding stock and the due authorization and valid issuance of such stock.

        Section 2.11 Procedures In Respect of Retained Real Estate Assets. The
real property and improvements and fixtures thereon to be retained by Seller
pursuant to the provisions of Sections 2.2(a) (oil storage tanks), 2.2(b)
(electric transmission assets), 2.2(c) (communications facilities), and 2.2(j)
(other excluded real property) may, at Seller's option, be retained in fee or by
easement, license, lease or the like. If Seller retains such assets by way of
easement, license, lease or the like as of the Closing, it shall nevertheless
have the right to obtain the fee interest at any time in the future without
payment to the Buyer and its successors in interest. Buyer shall, and shall
cause the Buyer Subsidiaries to, fully cooperate with Seller in any attempt to
subdivide the relevant premises for the purposes of retaining (or reacquiring)
such fee interest, and if such fee interest is reacquired, Buyer, or the
pertinent Buyer Subsidiary, shall convey the same by way of grant deed. Buyer,
the Buyer Subsidiaries and Seller in any event will grant and reserve, as
appropriate, such licenses, easements and reciprocal easements as may be
necessary or, in Seller's reasonable judgment, desirable, to permit the parties
to own, operate and maintain their respective assets and their interests
therein. Such licenses, easements and reciprocal easements shall, among other
matters, assure ingress, egress, access, utilities and support; permit
maintenance, relocation, construction and alteration; and protect against
encroachment. Buyer, the Buyer Subsidiaries and Seller shall execute, deliver
and record such fixture filings and other documents as may be necessary or
appropriate to evidence or confirm the ownership by a Person of fixtures,
equipment or other personal property affixed to, or otherwise located at or on,
real property owned by another Person. All real property interests or licenses
retained by or conveyed to either party shall be senior to any lien allowed to
exist by the other party (or the pertinent Buyer Subsidiary in the case of the
Buyer) which is created as of or after the Closing, and any real property fee
interest re-acquired by Seller shall be conveyed to it free and clear of any and
all liens and encumbrances, subject only to such title matters as exist prior to
the Closing, Permitted Encumbrances and other non-monetary encumbrances
thereafter created or approved by Seller.

        Section 2.12 Assignment of Rights and Obligations to Buyer Subsidiaries.
For purposes of this Agreement, the term "Buyer Subsidiary" shall refer to any
direct or indirect subsidiary of Buyer and any constituent partner or
participant in Buyer (if Buyer is a partnership, joint venture, consortium or
other association or organization) to whom any of Buyer's rights and obligations
hereunder are assigned in compliance with the requirements of this Section.
Notwithstanding any contrary provisions contained herein, the parties hereto
agree that, prior to and after the Closing, Buyer, in its sole discretion, may
assign any or all of its rights and obligations arising under this Agreement or
any Related Agreement to one or more Buyer Subsidiaries, provided that no such
assignment shall relieve Buyer of any obligation or liability to Seller
hereunder or under any Related Agreement, and provided further that the
following shall apply:

        (a)   Buyer will provide Seller with prompt written notice of any such
assignment.

        (b)   No such assignment shall be effected if the making of the
assignment will result in Seller's or Buyer's inability to obtain any consent or
authorization reasonably required to consummate the Transactions or to avoid
economic detriment to the Seller arising from the consummation of the
Transactions.

        (c)   Each such Buyer Subsidiary that is an assignee of Buyer shall
irrevocably appoint Buyer as an authorized representative and agent authorized
to act for, to bind and to receive notices and payments on behalf of the Buyer
Subsidiaries in all matters arising from or related to this Agreement and the
Transactions.





        (d)   Irrespective of any such assignment or the identity of the party
or parties executing the Related Agreement:

        (i)    Buyer shall remain jointly and severally liable to Seller and to
third parties with respect to any Assumed Liabilities transferred to or
undertaken by a Buyer Subsidiary, and shall remain jointly and severally liable
to Seller with respect to any other covenant, obligation or liability to Seller
hereunder or under a Related Agreement that is transferred to, or undertaken by,
a Buyer Subsidiary, including without limitation, the payment of all sums due to
Seller hereunder or under a Related Agreement, it being understood that all such
covenants, obligations and liabilities shall constitute the direct and primary
obligation of Buyer to Seller (and to third parties in the case of the Assumed
Liabilities); and

        (ii)   Without limiting the generality of the foregoing, if and to the
extent that the application of any principle of Law or of common law would
construe the retention by Buyer of the direct and primary obligation to perform
any and all obligations, liabilities or covenants assigned to or assumed or
undertaken by a Buyer Subsidiary to be a guaranty by the Buyer of the Buyer
Subsidiary's performance, then the Buyer hereby irrevocably, absolutely and
unconditionally guarantees to Seller the full, prompt and faithful performance
by such Buyer Subsidiary of all covenants and obligations to be performed by
such Buyer Subsidiary under this Agreement and the Related Agreement assigned to
such Buyer Subsidiary.

        (e)   Buyer further hereby agrees that a separate action or actions may
be brought and prosecuted against Buyer for any such covenant, obligation or
liability assigned to a Buyer Subsidiary, whether action is brought against the
pertinent Buyer Subsidiary or whether such Buyer Subsidiary is joined in any
such action or actions (Buyer hereby waiving any right to require Seller to
proceed against a Buyer Subsidiary).

        (f)    Buyer hereby authorizes Seller, without notice and without
affecting Buyer's liability hereunder, from time to time to (i) renew,
compromise, extend, accelerate, or otherwise change the terms of any obligation
of a Buyer Subsidiary hereunder or under any Related Agreement with the
agreement of such Buyer Subsidiary, (ii) take and hold security for the
obligations of any such Buyer Subsidiary and exchange, enforce, waive and
release any such security, and (iii) apply such security and direct the order or
manner of sale thereof as Seller in its discretion may determine.

        (g)   Buyer hereby further waives:

        (i)    Any defense that may arise by reason of the incapacity or lack of
authority of any Buyer Subsidiary;

        (ii)   Any defense based upon a statute or rule of law which provides
that the obligations of a surety must be neither larger in amount nor in other
respects more burdensome than those of the principal;

        (iii)  Any duty on the part of Seller to disclose to Buyer any facts
that Seller may now or hereafter know about a Buyer Subsidiary;

        (iv)  Any right to subrogation, reimbursement, exoneration or
contribution or any other rights that would result in Buyer being deemed a
creditor of a Buyer Subsidiary under the federal Bankruptcy Code or any other
law, in each case arising from the existence or performance of obligations of a
Buyer Subsidiary hereunder or under any Related Agreement; and

        (v)   Any and all other rights and defenses available to Buyer by reason
of Sections 2787 to 2855, inclusive, of the California Civil Code, including,
without limitation, (A) any and all defenses Buyer may have by reason of any
election of remedies by Seller, and (B) any and all rights, defenses and other
benefits under judicial decisions applying such statutes.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller hereby represents and warrants to Buyer, as of the date hereof,
as follows, except as set forth in Schedules numbered in relation to the
Sections set forth below:

        Section 3.1 Organization and Corporate Power. Seller is a corporation
duly incorporated and validly existing under the laws of, and is authorized to
exercise its corporate powers, rights and privileges and is in good standing in,
the State of California and has full corporate power to carry on its business as
presently conducted and to own or lease and operate its properties and assets
now owned or leased and operated by it and to perform the transactions on its
part contemplated by this Agreement and all other agreements contemplated
hereby.

        Section 3.2 Authority and Enforceability. The execution, delivery and
performance of this Agreement and all other agreements contemplated hereby and
the consummation of the transactions contemplated hereby and thereby have been
duly and effectively authorized by the board of directors of Seller; no other
corporate act or proceeding on the part of Seller, its board of directors or its
shareholders is necessary to authorize this Agreement, any such other agreement
or the transactions contemplated hereby and thereby. This Agreement has been,
and each of the other agreements contemplated hereby will, as of the Closing,
have been, duly executed and delivered by Seller, and this Agreement
constitutes, and each such other agreement when executed and delivered will
constitute, a valid and binding obligation of Seller, enforceable against Seller
in accordance with its terms, except as it may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to creditors' rights generally and that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding may be brought.

        Section 3.3 No Breach or Conflict. Subject to the provisions of Sections
3.4(a) and 3.4(b) below regarding private party and governmental consents, and
except for compliance with the requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), and any regulatory or
licensing Laws applicable to the businesses and assets represented by the
Assets, the execution, delivery and performance by Seller of this Agreement and
the Related Agreement do not: (a) conflict with or result in a breach of any of
the provisions of the Articles of Incorporation or Bylaws or similar charter
documents (the "Charter Documents") of Seller; (b) contravene any Law or cause
the suspension or revocation of any License presently in effect, which affects
or binds Seller or any of its properties, except where such contravention,
suspension or revocation will not have a Material Adverse Effect (as defined
below) on the Assets and will not affect the validity or enforceability of this
Agreement and the Related Agreement or the validity of the Transactions
contemplated hereby and thereby; or (c) conflict with or result in a breach of
or default (with or without notice or lapse of time or both) under any material
agreement or instrument to which Seller is a party or by which it or any of its
properties may be affected or bound, the effect of which conflict, breach, or
default, either individually or in the aggregate, would be a Material Adverse
Effect on the Assets. As used herein, a "Material Adverse Effect": (x) when used
with respect to the Assets, means a material adverse effect on the Assets and on
the operation thereof, taken as a whole; (y) when used with respect to any
portion of the Assets means a material adverse effect on such portion of the
Assets and on the operation thereof, taken as a whole; and (z) when used with
respect to an entity, such as Seller or Buyer, means a material adverse effect
on the business, condition (financial or otherwise) and results of operations of
such entity taken as a whole (including any subsidiaries of such entity) or on
the ability of such entity to consummate the Transactions.

        Section 3.4 Approvals.

        (a)   Except as set forth in Schedule 3.4(a), the execution, delivery
and performance by Seller of this Agreement and the Related Agreement do not
require the authorization, consent or approval of any non-governmental third
party of such a nature that the failure to obtain the same would have a Material
Adverse Effect on the Assets substantially as they have heretofore operated.

        (b)   Except as set forth in Schedule 3.4(b), the execution, delivery
and performance by Seller of this Agreement and the Related Agreement do not
require the authorization, consent, approval, certification, license or order
of, or any filing with, any court or Governmental Body of such a nature that the
failure to obtain the same would have a Material Adverse Effect on the Assets,
except for compliance with the HSR Act and approvals by the California Public
Utilities Commission ("CPUC") necessary to consummate the Transactions and to
permit Buyer to acquire the Assets.

        Section 3.5 Permits. Except as set forth in Schedule 3.5, at the date
hereof Seller possesses all Licenses necessary for its operation of the FOP
Facilities at the locations and in the manner presently operated, other than
those the absence of which would not have a Material Adverse Effect on the
Assets. A true and correct copy of each such License has previously been
delivered to or made available for inspection by Buyer.

        Section 3.6 Compliance with Law. Except as set forth in Schedule 3.6,
and except for the matters that are the subject of Sections 3.5 and 3.7 and the
Schedules, if any, related thereto, to the best of Seller's Knowledge, it is in
compliance in all material respects with all pertinent Laws and Licenses related
to the ownership and operation of the Assets, other than violations as would
not, individually or in the aggregate, have a Material Adverse Effect on the
ownership, use or operation of the Assets or on the ability of Seller to execute
and deliver the Agreement and the Related Agreement and consummate the
Transactions contemplated hereby and thereby.

        Section 3.7 Hazardous Substances. To the best of Seller's Knowledge,
except as disclosed (i) by the "Phase I" and "Phase II" environmental site
assessments prepared by Seller's outside environmental consultants and made
available for inspection by Buyer, (ii) in the data room made available for
inspection by Buyer, (iii) or on Schedule 3.7:

        (a)   There has not been a Release of Hazardous Materials on or
otherwise affecting the FOP Facilities (other than Releases involving de minimis
quantities of Hazardous Materials) that: (i) constitutes an unremedied material
violation of any Environmental Law by Seller or by any third party if the effect
of such violation by such third party imposes a current remediation obligation
on the part of Seller; (ii) currently imposes any material release-reporting
obligations on Seller under any Environmental Law that have not been or are not
being complied with; or (iii) currently imposes any material clean-up or
remediation obligations of Seller under any Environmental Law;

        (b)   Seller, during at least the last three years, has complied, and
currently is in compliance, in all material respects, with all Environmental
Laws that govern the FOP Facilities;

        (c)   Seller has all material Licenses required under the Environmental
Laws for its operation of the FOP Facilities, is in compliance in all material
respects with all such Licenses, and during the three-year period preceding the
date of the Agreement has not received any notice that: (i) any such existing
License will be revoked; or (ii) any pending application for any new such
License or renewal of any existing License will be denied;

        (d)   Seller has not received any currently outstanding written notice
of any material proceedings, action, or other claim or liability arising under
any Environmental Laws (including, without limitation, notice of potentially
responsible party status under the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §§9601 et seq. or any state
counterpart) from any Person or Governmental Body regarding the FOP Facilities;
and

        (e)   No portion of any FOP Facility or the Owned Real Properties
contains or has ever contained any underground storage tank, surface impoundment
or similar device used for the management of wastewater, or other waste
management unit dedicated to the disposal, treatment, or long-term (greater than
90 days) storage of waste materials.

        Section 3.8 Title to Personal Property. Seller has good and defensible
title, or valid and effective leasehold rights in the case of leased property,
to all tangible personal property included in the Assets to be sold, conveyed,
assigned, transferred and delivered to Buyer or a Buyer Subsidiary by Seller,
free and clear of all liens, charges, claims, pledges, security interests,
equities and encumbrances of any nature whatsoever, except for those created or
allowed to be suffered by Buyer or such Buyer Subsidiary and except for the
following (individually and collectively, the "Permitted Encumbrances"): (i) the
lien of current taxes not delinquent, (ii) liens listed on Schedule 3.8,
(iii) the Assumed Liabilities, (iv) such consents, authorizations, approvals and
licenses referred to in Sections 3.4(a) and 3.4(b), and (v) liens, charges,
claims, pledges, security interests, equities and encumbrances which will be
discharged or released either prior to, or substantially simultaneously with,
the Closing and other liens and possible minor matters that in the aggregate are
not substantial in amount and do not materially detract from or interfere with
the present or intended use of such property.

        Section 3.9 Intentionally Left Blank.

        Section 3.10 Contracts. Except for such matters which individually and
in the aggregate do not have a Material Adverse Effect on the FOP Facilities or
as otherwise disclosed on Schedule 3.10, (a) there is no liability to any third
party by reason of the default by Seller under any Assumed Contract, (b) Seller
has not received written or other notice that any Person intends to cancel or
terminate any Assumed Contract, (c) all of the Assumed Contracts are in full
force and effect, (d) there is no Assumed Contract which restricts the nature of
the business activities in which the FOP Business may engage, and (e) Seller has
not granted any general power of attorney in respect of the Assets; provided
that Seller makes no separate representation or warranty under this Section 3.10
respecting compliance with the provisions of any Assumed Contract related to
compliance with Laws generally, Hazardous Substances, title to or condition of
property, Licenses, environmental conditions, or Environmental Laws, it being
the intent of the parties that warranties respecting such matters shall be made
exclusively under the provisions of Sections 3.5, 3.6, 3.7 and 3.8. Seller has
previously made available for inspection by Buyer true and complete copies of
all written Assumed Contracts except where the failure to so deliver a copy
thereof will not have a Material Adverse Effect on the Buyer.

        Section 3.11 Litigation. Except for (a) ordinary routine claims and
litigation incidental and not material to the businesses represented by the FOP
Facilities (including, without limitation, actions for negligence, workers'
compensation claims, so-called "slip-and-fall" claims and the like),
(b) governmental inspections and reviews customarily made of businesses such as
those operated from the FOP Facilities, (c) proceedings before regulatory
authorities, and (d) as set forth on Schedule 3.11, there are no actions, suits,
claims or proceedings pending, or to the best of the Knowledge of Seller,
threatened against or affecting the Assets at law or in equity, or before or by
any Governmental Body. Except as disclosed on Schedule 3.11, there is no
condemnation proceeding pending or, to the best of the Knowledge of Seller,
threatened against any of the Owned or Leased Real Property.

        Section 3.12 FOP Operations. Since December 31, 2000:

        (a)   Seller has operated the FOP Facilities only in the usual and
ordinary course, except as identified in Schedule 3.12(a) or in anticipation of
the divestiture of the Assets;

        (b)   There has not been any material casualty, physical damage,
destruction or physical loss respecting, or, to the best of the Knowledge of the
Seller, material adverse change in the physical condition of, the FOP
Facilities, subject to ordinary wear and tear and to routine maintenance, except
as identified in Schedule 3.12(b);

        (c)   There has not been any sale or other disposition other than in the
ordinary course of business of any fixed asset included in the Assets that has a
net book value in excess of $100,000, except as identified in Schedule 3.12(c);

        (d)   There has not been any material mortgage, pledge or imposition of
lien on any of such Assets, except for such as will be removed as of the Closing
or for Permitted Encumbrances, except as identified in Schedule 3.12(d); and

        (e)   There has not been any material amendment (other than general
amendments which the insurance carrier makes for a category of policy) or
termination or failure to renew any material insurance covering the Assets,
except as identified in Schedule 3.12(e).

        Section 3.13 Brokers. Except as shown on Schedule 3.13, no broker,
finder, or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with this Agreement or the Transactions contemplated
hereby based upon any agreements or arrangements or commitments, written or
oral, made by or on behalf of Seller. Seller shall be solely responsible for the
payment of any such fee or commission to any Person listed on Schedule 3.13 as
an exception to the foregoing.

        Section 3.14 Assets Used in the Operation of the FOP Facilities. Except
as set forth in Schedule 3.14, the Assets include all material assets or
properties that are used exclusively in and necessary for the conduct of the
operations of the FOP Facilities as currently operated by Seller except as
follows: (i) any contracts or agreements for services and provision of materials
that cover property of Seller that are not being assigned to Buyer and any
contracts and agreements that by their own terms expire prior to Closing,
(ii) non-transferable Licenses, and (iii) the Excluded Assets.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Seller, as of the date hereof,
as follows, except as set forth in Schedules numbered in relation to the
Sections set forth below:

        Section 4.1 Organization and Corporate Power. Buyer is a corporation
duly incorporated and validly existing under the laws of, and is authorized to
exercise its corporate powers, rights and privileges and is in good standing in,
the State of Delaware and has full corporate power to carry on its business as
presently conducted and to own or lease and operate its properties and assets
now owned or leased and operated by it and to perform the transactions on its
part contemplated by this Agreement and all other agreements contemplated
hereby.

        Section 4.2 Authority and Enforceability. The execution, delivery and
performance of this Agreement and the Related Agreement and the consummation of
the transactions contemplated hereby and thereby have been duly and effectively
authorized by the board of directors of Buyer; no other corporate act or
proceeding on the part of Buyer, its board of directors or shareholders is
necessary to authorize this Agreement, the Related Agreement or the transactions
contemplated hereby and thereby. This Agreement has been, and the Related
Agreement contemplated hereby will, as of the Closing, have been, duly executed
and delivered by Buyer, and this Agreement constitutes, and the Related
Agreement when executed and delivered will constitute, a valid and binding
obligation of Buyer, enforceable against Buyer, in accordance with its terms,
except as it may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to
creditors' rights generally and that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding may be
brought.

        Section 4.3 No Breach or Conflict. Subject to the provisions of Sections
4.4(a) and 4.4(b) below regarding private party and governmental consents, and
except for compliance with the requirements of the HSR Act and any regulatory or
licensing Laws applicable to the businesses and assets represented by the
Assets, the execution, delivery and performance by Buyer and the Buyer
Subsidiaries of this Agreement and the Related Agreement do not: (a) conflict
with or result in a breach of any of the provisions of the Charter Documents of
Buyer or any Buyer Subsidiary; (b) contravene any Law or cause the suspension or
revocation of any License presently in effect, which affects or binds Buyer or
any Buyer Subsidiary or any of their material properties; or (c) conflict with
or result in a breach of or default under any material agreement or instrument
to which Buyer or any Buyer Subsidiary is a party or by which it or they or any
of their properties may be affected or bound.

        Section 4.4 Approvals.

        (a)   Except as set forth on Schedule 4.4(a), the execution, delivery
and performance by Buyer and any Buyer Subsidiary of this Agreement and the
Related Agreement do not require the authorization, consent or approval of any
non-governmental third party.

        (b)   Except as set forth on Schedule 4.4(b), the execution, delivery
and performance by Buyer and any Buyer Subsidiary of this Agreement and the
Related Agreement do not require the authorization, consent, approval,
certification, license or order of, or any filing with, any court or
Governmental Body, except for compliance with the HSR Act and approvals by the
CPUC necessary to consummate the Transactions and to permit Buyer to acquire the
FOP Facilities.

        Section 4.5 Litigation. Except as set forth on Schedule 4.5, there are
no actions, suits, claims or proceedings pending, or to the best of Buyer's
Knowledge, threatened against Buyer or any Buyer Subsidiary likely to impair the
consummation of the Transactions contemplated by this Agreement or otherwise
material to the Transactions or to the Buyer or any Buyer Subsidiary, and Buyer
is not aware of facts likely to give rise to such litigation.

        Section 4.6 Brokers. Except as set forth on Schedule 4.6, no broker,
finder, or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with this Agreement or the Transactions contemplated
hereby based upon any agreements or arrangements or commitments, written or
oral, made by or on behalf of Buyer. Buyer shall be solely responsible for the
payment of any such fee or commission to any Person listed on Schedule 4.6 as an
exception to the foregoing.

        Section 4.7 Exculpation. Buyer agrees that except for the
representations and warranties expressly set forth in this Agreement, the Assets
are being sold on an "AS IS" basis and in "WITH ALL FAULTS" condition, and,
without limiting the generality of the foregoing, Seller makes no written or
oral representation or warranty, either express or implied, with respect to the
fitness, merchantability, or suitability of the Assets for any particular
purpose or the operation of the FOP Assets or the FOP Business by Buyer.

        Section 4.8 Financing. Buyer has liquid capital or committed sources
therefor sufficient to permit it and the pertinent Buyer Subsidiaries, if any,
to perform timely its or their obligations hereunder and under the Related
Agreement.

        Section 4.9 No Knowledge of Seller's Breach. Neither Buyer nor any of
its Affiliates or representatives has Knowledge of any breach of any
representation or warranty by Seller or of any other condition or circumstance
that would excuse Buyer from its timely performance of its obligations
hereunder. Buyer shall notify Seller as promptly as practicable if any such
information comes to its attention prior to Closing.

        Section 4.10 Qualified for Licenses. To the best of the Buyer's
Knowledge, Buyer and any pertinent Buyer Subsidiary are qualified to obtain any
Licenses necessary for the operation by Buyer or such Buyer Subsidiary of the
Assets as of the Closing in the same manner as the Assets are presently operated
by Seller.

        Section 4.11 Buyer Subsidiaries.

        (a)   As of the Closing, each Buyer Subsidiary will be a corporation or
other entity duly organized, validly existing and in good standing under the
laws of its state of organization. Each Buyer Subsidiary will at the Closing
have all requisite power and authority to carry on its business as then
conducted and to own or lease and operate its properties and assets then owned
or leased and operated by it and to perform the transactions on its part
contemplated by this Agreement and all other agreements contemplated hereby.

        (b)   The board of directors, managers or other governing entity of each
Buyer Subsidiary and, if required, its shareholders, partners or members will
have, by the date of the Closing, duly and effectively authorized (i) the
purchase of the Assets to be purchased by such Buyer Subsidiary, and (ii) the
execution, delivery and performance of this Agreement and the Related Agreement
and all other agreements contemplated hereby and thereby to which such Buyer
Subsidiary is a party. No other act or proceeding on the part of any Buyer
Subsidiary, its board of directors, managers, or other governing entity or its
shareholders, partners or members will be necessary to authorize this Agreement,
the Related Agreement or other agreement contemplated hereby and thereby or the
Transactions contemplated hereby and thereby.

        (c)   This Agreement, the Related Agreement and all other agreements
contemplated hereby and thereby to which any Buyer Subsidiary is a party will,
as of the Closing, have been duly executed and delivered by each such Buyer
Subsidiary, and each such agreement, when executed and delivered will
constitute, a valid and binding obligation of such Buyer Subsidiary, enforceable
against such Buyer Subsidiary in accordance with its terms, except as it may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws now or hereafter in effect relating to creditors' rights generally and that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding may be brought.

ARTICLE 5
COVENANTS OF EACH PARTY

        Section 5.1 Efforts to Close.

        (a)   Reasonable Commercial Efforts. Subject to the terms and conditions
herein provided including, without limitation, Articles 8 and 9 hereof, each of
the parties hereto agrees to use its reasonable commercial efforts to take all
reasonable actions and to do all reasonable things necessary, proper or
advisable under applicable Laws to consummate and make effective, as soon as
reasonably practicable, the Transactions contemplated hereby, including the
satisfaction of all conditions thereto set forth herein. Such actions shall
include, without limitation, exerting their reasonable efforts to obtain the
consents, authorizations and approvals of all private parties and Governmental
Bodies whose consent is reasonably necessary to effectuate the Transactions
contemplated hereby, and effecting all other necessary registrations and
filings, including, without limitation, filings under Laws relating to the
transfer, reissuance or otherwise obtaining of necessary Licenses, under the HSR
Act and all other necessary filings with the CPUC, and any other Governmental
Bodies. Seller shall cooperate with Buyer's efforts to obtain the requisite
Licenses and regulatory consents, provided Seller shall not be obligated to
incur any liabilities or assume any obligations in connection therewith or
divest itself of any material assets, facilities or business operations as a
condition of obtaining the requisite license, consent, authorization or
approval. Other than Buyer's and Seller's obligations under Section 5.3, neither
party shall have any liability to the other if, after using its reasonable
commercial efforts, it is unable to obtain any consents, authorizations or
approvals necessary for such party to consummate the Transactions. As used
herein, the terms "reasonable commercial efforts" or "reasonable efforts" do not
include the provision of any consideration to any third party or the suffering
of any economic detriment to a party's ongoing operations for the procurement of
any such consent, authorization or approval except for the costs of gathering
and supplying data or other information or making any filings, the fees and
expenses of counsel and consultants, and the customary fees and charges of
Governmental Bodies.

        (b)   Control Over Proceedings. All analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of either party before any regulatory authority in
connection with the approval of the Transactions shall be subject to the joint
approval or disapproval and the joint control of Buyer and Seller, acting with
the advice of their respective counsel, it being the intent that the parties
will consult and cooperate with one another, and consider in good faith the
views of one another, in connection with any such analysis, appearance,
presentation, memorandum, brief, argument, opinion and proposal; provided that
in the event of a disagreement concerning any such analysis, appearance,
presentation, memorandum, brief, argument, opinion or proposal before the CPUC,
the determinations of Seller shall be controlling; and provided further that
nothing will prevent a party from responding to a subpoena or other legal
process as required by law or submitting factual information in response to a
request therefor. Each party will provide the other with copies of all written
communications from Governmental Bodies relating to the approval or disapproval
of the transactions contemplated by the Agreement and the Related Agreement.

        Section 5.2 Post-Closing Cooperation. After the Closing, upon prior
reasonable written request, each party shall cooperate with the other, at the
requesting party's expense (but including only out-of-pocket expenses to third
parties and not the costs incurred by any party for the wages or other benefits
paid to its officers, directors or employees), in furnishing records,
information, testimony and other assistance in connection with any inquiries,
actions, audits, proceedings or disputes involving either of the parties hereto
(other than in connection with disputes between the parties hereto) and based
upon contracts, arrangements or acts of Seller which were in effect or occurred
on or prior to Closing and which relate to the Assets, including, without
limitation, arranging discussions with (and the calling as witness of) officers,
directors, employees, agents, and representatives of Buyer. Buyer also agrees to
cooperate with Seller to provide access to records to assist in the collection,
rebilling and auditing (by Seller or its representatives, including its
independent public accountants) of the Receivables.

        Section 5.3 Expenses. Whether or not the Transactions contemplated
hereby are consummated, except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses. Notwithstanding the foregoing:

        (a)   Costs associated with preliminary title reports and title policies
shall be borne by Seller up to the costs that would have been incurred had the
title policies been standard coverage policies of title insurance, and the
remaining costs, if any, including costs for extended coverage and any
endorsements shall be borne by Buyer (except that any survey costs shall be
borne by Seller);

        (b)   All costs of the "Phase I" and "Phase II" environmental site
assessments provided by Seller to Buyer shall be borne by Seller, and any
additional environmental assessments shall be borne by Buyer;

        (c)   All escrow charges, appraisal fees, and charges of any neutral
mediator appointed pursuant to Section 2.9 hereof, and related costs, shall be
borne one-half by Buyer and one-half by Seller (it being agreed that each party
shall bear the costs of its own designated mediator under Section 2.9);





        (d)   Documentary transfer taxes will be borne by Seller, and recording
costs and charges respecting real property will be borne one-half by Buyer and
one-half by Seller;

        (e)   All fees and charges of Governmental Bodies shall be borne by the
party incurring the fee or charge, except that all fees and charges of
Governmental Bodies in connection with the transfer, issuance or authorization
of any License shall be borne by Buyer;

        (f)    All liabilities or obligations for Taxes in the nature of sales
taxes incurred as a result of the sale of the Assets hereunder to Buyer shall be
borne one-half by Seller and one-half by Buyer; and

        (g)   All fees, charges and costs of economists and other experts, if
any, jointly retained by Buyer and Seller in connection with submissions made to
any Governmental Body and advice in connection therewith respecting approval of
the Transactions will be borne one-half by Buyer and one-half by Seller.

        All such charges and expenses shall be promptly settled between the
parties at the Closing or upon termination or expiration of further proceedings
under this Agreement, or with respect to such charges and expenses not
determined as of such time, as soon thereafter as is reasonably practicable.

        Section 5.4 Announcements; Confidentiality. Subject to Section 5.1,
prior to the Closing Date, no press or other public announcement, or public
statement or comment in response to any inquiry, relating to the transactions
contemplated by this Agreement shall be issued or made by Buyer or Seller
without the joint approval of Buyer and Seller; provided that a press release or
other public announcement, regulatory filing, statement or comment made without
such joint approval shall not be in violation of this Section if it is made in
order to comply with applicable Laws or stock exchange policies and in the
reasonable judgment of the party making such release or announcement, based upon
advice of counsel, prior review and joint approval, despite reasonable efforts
to obtain the same, would prevent dissemination of such release or announcement
in a timely enough fashion to comply with such Laws or policies, provided that
in all instances prompt notice from one party to the other shall be given with
respect to any such release, announcement, statement or comment. Each party
shall keep all information (i) obtained from the other either before or after
the date of this Agreement, or (ii) related to Buyer's proposed purchase of the
Assets, Seller's proposed sale of the Assets, the contents of this Agreement or
the negotiation of this Agreement confidential, and neither party shall reveal
such information to, nor produce copies of any written information for, any
Person outside its management group or its professional advisors (including
lenders and prospective financing sources) without the prior written consent of
the other party, unless such party is compelled to disclose such information by
judicial or administrative process or by any other requirements of Law or
disclosure is reasonably necessary to obtain a License or a consent. If the
Transactions contemplated by this Agreement should fail to close for any reason,
each party shall return to the other as soon as practicable all originals and
copies of written or recorded information provided to such party by or on behalf
of the other party and none of such information shall be used by such party, or
its employees, agents or representatives, in the business operations of any
Person. Notwithstanding the foregoing, (i) each party's obligations under this
Section shall not apply to any information or document which is or becomes the
subject of a subpoena or other legal process or otherwise is or becomes
available to the public other than as a result of a disclosure by the other
party in violation of this Agreement or other obligation of confidentiality
under which such information may be held or becomes available to the party on a
non-confidential basis from a source other than the other party or its officers,
directors, employees, representatives or agents, and (ii) except as may be
required by Law, the parties shall seek appropriate protective orders or
confidential treatment for the Schedules to this Agreement in connection with
any filing with or disclosure to any Governmental Body. The parties' obligations
under this Section shall survive the termination of this Agreement. Nothing in
this Section shall, or is intended to, impair or modify any of the rights or
obligations of Buyer or its Affiliates under the confidentiality agreement dated
as of April 16, 2001 entered into in connection with the Auction, all of which
remain in effect until termination of such agreement in accordance with its
terms.

ARTICLE 6
ADDITIONAL COVENANTS OF SELLER

        Seller hereby additionally covenants, promises and agrees as follows:

        Section 6.1 Access. Subject to the restrictions set forth in Section 5.4
respecting confidentiality and provided that Buyer has complied with each and
every provision thereof, Seller shall afford Buyer, and the counsel, accountants
and other representatives of Buyer, reasonable access, throughout the period
from the date hereof to the Closing Date, to the Assets and the managerial
personnel associated therewith and all the properties, books, contracts,
commitments, and records included in the Assets which Seller has or to which it
has access in order to facilitate transition planning. Such access shall be
afforded to Buyer after no less than 24 hours' prior written notice, during
normal business hours and only in such manner so as not to disturb or interfere
with the normal operations of Seller. Seller's covenants under this Section are
made with the understanding that Buyer shall use all such information in
compliance with all Laws. The foregoing notwithstanding, Buyer acknowledges and
agrees that Buyer's access to the books and records of the Assets shall not
include access to, and Seller shall not have any obligation to deliver to Buyer,
any information concerning any alleged dispute or any pending litigation,
investigation or proceeding involving Seller or its Affiliates that is protected
by or subject to the attorney-client privilege, or the disclosure of which is
restricted by an agreement entered into in connection with such dispute,
litigation, investigation or proceeding or an order entered by any court.

        Section 6.2 Updating. Seller shall notify Buyer of any changes or
additions to any of Seller's Schedules to this Agreement with respect to the
Assets or Assumed Liabilities related thereto by the delivery of updates
thereof, if any, as of a reasonably current date prior to the Closing not later
than three (3) Business Days prior to the Closing. No such updates made pursuant
to this Section shall be deemed to cure any inaccuracy of any representation or
warranty made in this Agreement as of the date hereof, unless Buyer specifically
agrees thereto in writing, nor shall any such notification be considered to
constitute or give rise to a waiver by Buyer of any condition set forth in this
Agreement. Without limiting the generality of the foregoing, Seller shall notify
Buyer reasonably promptly of the occurrence of any material casualty, physical
damage, destruction or physical loss respecting, or, to the best of the
Knowledge of the Seller, material adverse change in the physical condition of
the FOP Facilities subject to ordinary wear and tear and to routine maintenance.

        Section 6.3 Conduct Pending Closing. Prior to consummation of the
Transactions contemplated hereby or the termination or expiration of this
Agreement pursuant to its terms, unless Buyer shall otherwise consent in
writing, which consent shall not be unreasonably withheld or delayed, and except
for actions taken pursuant to Assumed Contracts, or which are required by law or
arise from or are related to the anticipated transfer of the Assets or the
general restructuring of the electric utility industry, or as otherwise
contemplated by this Agreement or disclosed in Schedule 6.3 or another Schedule
to this Agreement, Seller shall:

        (a)   Operate and maintain the Assets only in the usual and ordinary
course, materially consistent with practices followed prior to the execution of
this Agreement;

        (b)   Except as required by their terms, not amend, terminate, renew, or
renegotiate any existing material Assumed Contract or enter into any new Assumed
Contract, except in the ordinary course of business and consistent with
practices of the recent past, or default (or take or omit to take any action
that, with or without the giving of notice or passage of time, would constitute
a default) in any of its obligations under any such contracts;

        (c)   Not: (i) sell, lease, transfer or dispose of, or make any contract
for the sale, lease, transfer or disposition of, any assets or properties which
would be included in the Assets, other than sales in the ordinary course of
business which would not individually, or in the aggregate, have a Material
Adverse Effect upon the operations or value of the FOP Facilities; (ii) incur,
assume, guaranty, or otherwise become liable in respect of any indebtedness for
money borrowed which would result in Buyer assuming such liability hereunder
after the Closing; (iii) delay the payment and discharge of any liability which,
upon Closing, would be an Assumed Liability, because of the Transactions
contemplated hereby; or (iv) encumber or voluntarily subject to any lien any
Asset (except for Permitted Encumbrances);

        (d)   Maintain in force and effect the material property and liability
insurance policies related to the FOP Facilities and the Assets;

        (e)   Not take any action which would cause any of Seller's
representations and warranties set forth in Article 3 to be materially false as
of the Closing;

        (f)    Not make Capital Expenditures, other than those contemplated on
Schedule 2.6(c)(i), which would, pursuant to the provisions of Section 2.6(c),
result in an upward adjustment of the Purchase Price pursuant to
Section 2.6(c)(i) in excess of $250,000 in the aggregate, except for purchases
under agreements in existence as of the date hereof that would constitute
Assumed Liabilities as of such date, Capital Expenditures set forth on
Schedule 2.6(c)(i), or Capital Expenditures otherwise approved in writing by
Buyer;

Provided that nothing in this Section shall (i) obligate Seller to make
expenditures other than in the ordinary course of business and consistent with
practices of the recent past or to otherwise suffer any economic detriment,
(ii) preclude Seller from paying, prepaying or otherwise satisfying any
liability which, if outstanding as of the Closing Date, would be an Assumed
Liability or an Excluded Liability, (iii) preclude Seller from incurring any
liabilities or obligations to any third party in connection with obtaining such
party's consent to any transaction contemplated by this Agreement or the Related
Agreement provided such liabilities and obligations under this clause (iii)
shall be Excluded Liabilities pursuant to Section 2.4(g) hereof if not approved
in advance by Buyer (which approval shall not be unreasonably withheld or
delayed), or (iv) preclude Seller from instituting or completing any program
designed to promote compliance or comply with Laws or other good business
practices respecting the FOP Facilities.

        Section 6.4 Environmental Matters.

        (a)   Remediation. Seller shall remain responsible for the cost and
performance of Remediation Measures solely to the extent that such Remediation
Measures are required under Environmental Law by any Governmental Body and are
part of the Excluded Liabilities. In addition, Seller may undertake such
Remediation Measures as it reasonably determines are required under
Environmental Law or which it otherwise reasonably believes are appropriate but
it shall not be obligated to do so under the terms hereof. Notwithstanding the
foregoing, Seller shall have no obligation to undertake Remediation Measures in
respect of environmental conditions that are assumed by the Buyer, including but
not limited to any FOP Decommissioning Costs. Neither shall the Seller have any
responsibility for the cost or performance of Remediation Measures undertaken by
the Buyer, any Buyer Subsidiary or any Affiliate of Buyer or of any Buyer
Subsidiary, except to the extent such costs are included in Losses (as defined
in Section 12.3(a)) for which the Buyer or such Buyer Subsidiary is entitled to
indemnification under Article 12. With respect to any Remediation Measure
undertaken by Seller pursuant to the first sentence of this paragraph, Seller
shall be deemed to have discharged such undertaking and its obligations with
respect thereto whenever it has paid the cost of such Remediation Measure and it
has either received written notice from the pertinent Governmental Body or
Bodies that no further material Remediation Measures are then required or, if
such Governmental Body or Bodies have not responded within a reasonable time to
Seller's request for such written notice, whenever Seller has reasonably and in
good faith determined that no such further material Remediation Measures are
then required.

        (b)   Performance of Work. Prior to commencing any Remediation Measures
after the Closing or presenting after the Closing any plan for Remediation
Measures to any Governmental Body having jurisdiction over such Remediation
Measures or to any Person making a Third Party Claim for which Seller is
responsible under the provisions of Article 12, Seller shall meet and consult
with Buyer in good faith concerning such Remediation Measures or plan, as the
case may be. In connection with the performance of any Remediation Measures by
Seller, Seller shall:

        (i)    Provide the Buyer with reasonable notice of any meetings with any
such Governmental Body or any such other Person to afford Buyer or its
representatives the right to participate in such meetings;

        (ii)   Provide the Buyer with a reasonable opportunity to preview and
comment upon any submissions Seller plans to deliver or submit to any such
Governmental Body or any such other Person;

        (iii)  Meet and consult with the Buyer in good faith over the time,
manner and conditions for the completion of the Remediation Measures, so as to
(and Seller shall) avoid, to the extent reasonably practicable material
interference with business conducted or planned to be conducted at the site in
question;

        (iv)  Except to the extent that exigencies require shorter or no notice,
provide the Buyer with five (5) Business Days' prior notice (which may be oral)
of material actions to be taken at the site in question in connection with
Remediation Measures undertaken by Seller, and permit the Buyer the opportunity
to have its representatives present to observe such Remediation Measures;

        (v)   Properly dispose of all Hazardous Materials removed from the soil
or groundwater of the site in question in connection with such Remediation
Measures, Seller hereby agreeing that it shall be deemed to be the "owner,"
"operator," "generator," or other Person responsible for "arranging for the
transportation" of such Hazardous Materials and "in charge" of the "facility"
for such purposes, as such terms are defined in applicable Environmental Laws,
and further agreeing that no such removed Hazardous Materials shall be stored on
any real estate included in the Assets for longer than is reasonably necessary
(which may, if necessary, include time to characterize such materials and
arrange for disposal);

        (vi)  Indemnify, defend and protect the site in question, the Buyer, any
applicable Buyer Subsidiary and any applicable lender from the imposition of any
lien of contractors and subcontractors performing work in connection with the
Remediation Measures;

        (vii) Be responsible for, and indemnify, defend and protect the Buyer
and any applicable Buyer Subsidiary against, any property damage or personal
injury incurred by Buyer or such Buyer Subsidiary or any other Person as a
result of Remediation Measures conducted by or under the auspices of Seller;

        (viii)   After completion of any remediation project, make reasonable
efforts to restore the surface of the site involved to a condition substantially
similar to its condition prior to the performance of the Remediation Measures,
subject to any intervening changes in surface conditions not caused by such
Remediation Measures;

        (ix)  Retain a reputable environmental consulting firm for the purposes
of consulting upon such Remediation Measures, which firm shall be subject to
Buyer's prior written approval, which will not be unreasonably withheld;

        (x)   In connection with carrying out such Remediation Measures, comply
with applicable Law, including Laws relating to worker safety; and

        (xi)  Permit the Buyer to have one or more representatives present to
observe physical work conducted at the FOP Facilities in the course of carrying
out such Remediation Measures, and provide Buyer with reasonable access to and
copies of records concerning the performance of such physical work.

        (c)   Buyer Covenants. With respect to the Seller's rights and
obligations in respect of Remediation Measures, Buyer agrees as follows:

        (i)    It will grant to Seller any easements or licenses (in recordable
form, and in form and substance reasonably acceptable to Seller) as reasonably
necessary to allow Seller and its representatives and agents, at any time, to
enter upon the real property included in the Assets, to use all facilities or
equipment located thereon (at Seller's sole cost and risk, and subject to its
availability after accounting for Buyer's reasonable, good faith needs) and
install equipment for the purpose of performing the Remediation Measures, and to
carry out its rights and obligations under this Section 6.4, and it will not
relocate, disturb or interfere with such equipment or the performance of such
Remediation Measures in compliance with the provisions of this Section 6.4;

        (ii)   It will provide Seller and its representatives and agents with
reasonable access to environmental and other relevant records (other than those
which are privileged) respecting the site as reasonably necessary for the
purpose of carrying out such Remediation Measures and will provide Seller with
copies of all material correspondence and communications with Governmental
Bodies about such Remediation Measures;

        (iii)  It will not submit, or cause to be submitted, to any Governmental
Body any information or comments concerning any Remediation Measures undertaken
by Seller except for information routinely submitted to Governmental Bodies or
as may be otherwise required by Law; and

        (iv)  It will consult with Seller in good faith prior to extracting,
excavating or removing any soil or groundwater at any of the FOP Facilities or
otherwise disturbing or disrupting the same and will otherwise make reasonable
efforts to avoid taking any action, and will take reasonable steps to cause
others to avoid taking any action, that will increase or accelerate any of
Seller's obligations hereunder including with respect to Remediation Measures.

        (d)   Seller's Environmental Site Assessments. Seller shall exercise its
best efforts (without increased out-of-pocket costs to Seller) to cause the
consultants which issued the environmental site assessments referenced in
Section 3.7 to permit Buyer and any lender providing project financing to Buyer
with respect to, and secured by, any of the FOP Facilities to rely on such
reports to the full extent (but no further) that Seller may rely on such
reports.

ARTICLE 7
ADDITIONAL COVENANTS OF BUYER

        Section 7.1 Waiver of Bulk Sales Law Compliance. Subject to the
indemnification provisions of Section 12.3(a)(iii) hereof, Buyer hereby waives
compliance by Seller with the requirements, if any, of Article 6 of the Uniform
Commercial Code as in force in any state in which Assets are located and all
other similar laws applicable to bulk sales and transfers.

        Section 7.2 Resale Certificate. Buyer agrees, and will cause each Buyer
Subsidiary, to furnish to Seller any resale certificate or certificates or other
similar documents reasonably requested by Seller to comply with pertinent sales
and use tax laws.

        Section 7.3 Conduct Pending Closing. Prior to consummation of the
Transactions contemplated hereby or the termination or expiration of this
Agreement pursuant to its terms, unless Seller shall otherwise consent in
writing, Buyer shall not take any action which would cause any of Buyer's
representations and warranties set forth in Article 4 to be materially false as
of the Closing.

        Section 7.4 Securities Offerings. Buyer hereby agrees to indemnify and
hold harmless Seller and each of its Affiliates, in accordance with the
provisions of Section 12.4(a)(ii), against any and all Losses, as incurred,
arising out of the offer or sale by Buyer or any Buyer Subsidiary of securities,
except to the extent that such Loss arises from any untrue statement or alleged
untrue statement of a material fact contained in any such securities offering
materials or prospectus used by Buyer or any Buyer Subsidiary or its or their
representatives, or from the omission or alleged omission therefrom of a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, which untrue or
alleged untrue statement or omission or alleged omission is made in reliance
upon and in conformity with written information furnished to Buyer by Seller
under a cover letter from Seller's counsel stating that such information is
expressly for use in such offering materials or prospectus.

        Section 7.5 Notice of Closure. Without in any way limiting Buyer's
notice obligations under any Related Agreement, Buyer shall provide Seller with
ninety (90) days' prior written notice before shutting down the operation of the
FOP Business or any material portion of the Assets (other than on a temporary
basis) prior to the expiration of ninety (90) days following the Closing.

        Section 7.6 Release. Except for the Excluded Liabilities and to the
extent of Seller's obligations hereunder or under any Related Agreement,
including without limitation its obligations under Section 6.4 and Article 12
(including without limitation Seller's obligations under Article 12 as a result
of the breach of any provision hereof, including those of Article 3), Buyer on
behalf of itself and each Buyer Subsidiary and each successor or assign thereof,
hereby waives its right to recover from Seller or from any Affiliate or Seller
or any Person acting on behalf of Seller or any such Affiliate, and forever
releases and discharges Seller, and any such Affiliate and any such other
Person, from any and all damages, claims, losses, liabilities, penalties, fines,
liens, judgments, costs, or expenses whatsoever (including, without limitation,
attorneys' fees and costs), whether direct or indirect, known or unknown,
foreseen or unforeseen, that may arise on account of or in any way be connected
with the ownership, possession, use or operation of the Assets prior to or after
the Closing, including, but not limited to the application of Environmental Law
thereto. In this regard, Buyer on behalf of itself and each Buyer Subsidiary,
and each successor or assign thereof, expressly waives any and all rights and
benefits that it now has, or in the future may have conferred upon it by virtue
of any statute or common law principle which provides that a general release
does not extend to claims which a party does not know or suspect to exist in its
favor at the time of executing the release, if knowledge of such claims would
have materially affected such party's settlement with the obligor. Buyer on
behalf of itself and each Buyer Subsidiary, and each successor or assign
thereof, hereby further acknowledges that it is aware that factual matters now
unknown to it may have given or may hereafter give rise to claims, losses and
liabilities that are presently unknown, unanticipated and unsuspected, that the
release contained herein has been negotiated and agreed upon in light of such
awareness, and that it nevertheless hereby intends to be bound to the release
set forth above.

        In this regard, Buyer on behalf of itself and each Buyer Subsidiary
expressly waives the benefits of Section 1542 of the California Civil Code,
which provides as follows: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR EXPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED THE
SETTLEMENT WITH THE DEBTOR."

        Section 7.7 Pipe Line Obligations. Buyer acknowledges and agrees that
the FOP Facilities are subject to CPUC regulation as a "Pipe Line," a "Pipe Line
Corporation" and a "Public Utility" under the provisions of Section 227, 228 and
216, respectively, of the California Public Utilities Code. Buyer acknowledges
and agrees that it will continue to operate as a "Pipe Line" subject to CPUC
regulation until the CPUC authorizes the Buyer, or its successors, to cease
operating as a "Pipe Line."

ARTICLE 8
BUYER'S CONDITIONS TO CLOSING

        The obligations of Buyer to consummate the Transactions with respect to
the Assets and Assumed Liabilities shall be subject to fulfillment at or prior
to the Closing of the following conditions, unless Buyer waives in writing such
fulfillment:

        Section 8.1 Performance of Agreement. Seller shall have performed in all
material respects its agreements and obligations contained in this Agreement
required to be performed on or prior to the Closing.

        Section 8.2 Accuracy of Representations and Warranties. The
representations and warranties of Seller set forth in Article 3 of this
Agreement shall be true in all material respects as to the Assets and as of the
date of this Agreement (unless the inaccuracy or inaccuracies which would
otherwise result in a failure of this condition have been cured as of the
Closing) and as of the Closing (as updated by the revising of Schedules
contemplated by Section 6.2) as if made as of such time, provided that any such
update shall not have disclosed any material adverse change in the physical
condition, ownership, or transferability of the Assets or any material additions
to Assumed Liabilities.

        Section 8.3 Officers' Certificate. Buyer shall have received from Seller
an officers' certificate, executed on Seller's behalf by its chief executive
officer, president, chief financial officer or treasurer (in his or her capacity
as such) dated the Closing Date and stating that the conditions in Sections 8.1
and 8.2 above have been met.

        Section 8.4 Approvals. The waiting period under the HSR Act shall have
expired or been terminated, and, subject to the provisions of Section 2.8, all
approvals, consents, authorizations and waivers from Governmental Bodies and all
approvals, consents, authorizations and waivers from other third parties
(collectively "Approvals") required for Buyer to acquire the Assets and operate
the FOP Facilities materially in accordance with the manner in which it was
operated by Seller prior to the Closing, shall have been obtained. Without
limiting the generality of the foregoing, the CPUC shall have approved Seller's
application to sell the Assets in accordance with the terms hereof pursuant to
§851 of the California Public Utilities Code, and the Buyer shall have approved
any modifications to this Agreement and to the Transactions required by the
CPUC, any conditions to the effectuation of the Transactions required by the
CPUC, and restrictions, if any, upon Buyer's ownership and operation of the
Assets imposed by the CPUC, to the extent that such modifications, conditions
and restrictions, if any, are not contemplated by this Agreement and the Related
Agreement and would, individually or in the aggregate, result in a Material
Adverse Effect upon the Buyer or its ownership and operation of the Assets after
the Closing, it being agreed that the Buyer shall be deemed to have approved of
such CPUC decision and any such modifications, conditions or restrictions
contained therein that are not disapproved by Buyer in a written notice to
Seller given no later than five (5) Business Days following such decision by the
CPUC.

        Section 8.5 No Restraint. There shall be no:

        (a)   Injunction, restraining order or order of any nature issued by any
court of competent jurisdiction or Governmental Body which directs that the
Transactions contemplated hereby shall not be consummated as herein provided or
compels or would compel Buyer to dispose of or discontinue, or materially
restrict the operations of, any significant portion of the Assets with respect
thereto as a result of the consummation of the Transactions contemplated hereby;





        (b)   Suit, action or other proceeding by any Governmental Body pending
or threatened (pursuant to a written notification), wherein such complainant
seeks the restraint or prohibition of the consummation of the Transactions or
seeks to compel, or such complainant's actions would compel, Buyer to dispose of
or discontinue, or materially restrict the operations of, any significant
portion of the Assets with respect thereto as a result of the consummation of
the Transactions contemplated hereby; or

        (c)   Action taken, or law enacted, promulgated or deemed applicable to
the Transactions related to such FOP Facilities, by any Governmental Body which
would render the purchase and sale of the FOP Facilities illegal or which would
threaten the imposition of any penalty or material economic detriment upon Buyer
if such purchase and sale were consummated;

        Section 8.6 Title Insurance. Title to Assets comprised of interests in
real property other than Pipeline Rights shall have been evidenced by the
willingness of Stewart Title Company (or an Affiliate thereof) or another title
company acceptable to Buyer and Seller (the "Title Insurer") to issue at regular
rates ALTA owner's, or lessee's, as the case may be, extended coverage policies
of title insurance (1990 Form B) (the "Title Policies"), with the general survey
and creditors' rights exceptions removed, in amounts equal to the respective
portions of the Purchase Price allocated to such interests, showing title to
such interests in such real property vested in Buyer or the pertinent Buyer
Subsidiary subject to transfer of such interest to Buyer or the pertinent Buyer
Subsidiary. Such Title Policies shall show title vested in Buyer or the
pertinent Buyer Subsidiary subject to:

        (a)   A lien or liens to secure payment of real estate taxes not
delinquent;

        (b)   Exceptions set forth in the pro forma Title Policies attached to
Schedule 8.6(b), other than the exceptions listed on Schedule 8.6(b) as
disapproved;

        (c)   Matters created by, or with the consent of, Buyer; and

        (d)   Other possible minor matters that in the aggregate are not
substantial in amount and do not materially detract from or interfere with the
present or intended use of such real property, including such minor matters as
may be disclosed by surveys taken after the date hereof.

The willingness of the Title Insurer to issue the Title Policies shall be
evidenced either by the issuance thereof at the Closing or by the
Title Insurer's delivery of written commitments or binders, dated as of the
Closing, to issue such Title Policies within a reasonable time after the Closing
Date, subject to actual transfer of the real property in question. If the
Title Insurer is unwilling to issue any such Title Policy, it shall be required
to provide Buyer and Seller, in writing, notice setting forth the reason(s) for
such unwillingness as soon as practicable. Seller shall have the right to seek
to cure any defect which is the reason for such unwillingness, and to extend the
Closing and the Termination Date, if necessary, for a period of up to ten
(10) Business Days to provide to Seller the opportunity to cure. In the event
that, despite Seller's efforts to cure, the Title Insurer remains unwilling to
issue any such Title Policy on the Closing Date (as may be extended as provided
herein), then, at the election of Buyer, and without affecting the other
conditions of the parties to consummation of the Transactions, such real
property interests not covered by such a Title Policy shall not be included in
the Assets and shall be deemed to be Excluded Assets, and liabilities associated
therewith that would otherwise be Assumed Liabilities shall be deemed to be
Excluded Liabilities; and Buyer and Seller shall negotiate in good faith prior
to the Closing Date an adjustment in the Purchase Price based on the Allocation
Schedule. If the parties cannot agree upon such adjustment, then the
disagreement shall be resolved in accordance with Section 2.9. Notwithstanding
the foregoing, Buyer or the pertinent Buyer Subsidiary may accept such title to
any such property interests as the Seller may be able to convey, and such title
insurance with respect to the same as the Title Insurer is willing to issue, in
which case such interests shall be conveyed as part of the Assets without
reduction of the Purchase Price or any credit or allowance against the same and
without any other liability on the part of Seller.

        Section 8.7 Related Agreement. Seller shall have executed and delivered,
as of the Closing, the Related Agreement.

        Section 8.8 Casualty; Condemnation.

        (a)   Casualty. If any part of the Assets is damaged or destroyed
(whether by fire, theft, vandalism or other casualty) in whole or in part prior
to the Closing, and the fair market value of such damage or destruction or the
cost of repair of the Assets that were damaged, lost or destroyed is less than
fifteen percent (15%) of the aggregate Purchase Price, Seller shall, at its
option, either (i) reduce the Purchase Price by the lesser of the fair market
value of the Assets damaged or destroyed (such value to be determined as of the
date immediately prior to such damage or destruction), or the estimated cost to
repair or restore the same (any disagreement with respect thereto being resolved
in accordance with Section 2.9), (ii) upon the Closing, transfer the proceeds or
the rights to the proceeds of applicable insurance to Buyer, provided that the
proceeds are obtainable without delay and are sufficient to fully restore the
damaged Assets, or (iii) repair or restore such damaged or destroyed Assets and,
at Seller's election, delay the Closing and the Termination Date for a
reasonable time necessary to accomplish the same. If any part of the Assets are
damaged or destroyed (whether by fire, theft, vandalism or other cause or
casualty) in whole or in part prior to the Closing and the lesser of the fair
market value of such Assets or the cost of repair is greater than fifteen
percent (15%) of the aggregate Purchase Price, then Buyer may elect either to
(x) require Seller upon the Closing to transfer the proceeds (or the right to
the proceeds) of applicable insurance to Buyer and Buyer may restore or repair
the Assets, or (y) terminate this Agreement with respect to the damaged or
destroyed Assets with a reduction in the Purchase Price determined in accordance
with Section 2.9.

        (b)   Condemnation. From the date hereof until the Closing, in the event
that any material portion of the Assets becomes subject to or is threatened with
any condemnation or eminent domain proceedings, then Buyer, at its option, may,
(i) if such condemnation, if successful, would not practically preclude the
operation of the balance of the Assets for the purposes and to the extent for
which the FOP Facilities as a whole were intended, elect to terminate this
Agreement with respect only to that part which is condemned or threatened to be
condemned with a reduction in the Purchase Price determined as provided in
Section 8.8(a) above, or (ii) if such condemnation, if successful, would
practically preclude the operation of the balance of the FOP Facilities for the
purposes for which they are intended, elect to terminate this Agreement.

        Section 8.9 Opinion of Counsel. Buyer shall have received, on and as of
the Closing Date, a customary closing opinion of either inside or outside
counsel to Seller, subject to customary conditions and limitations in
substantially the form attached hereto as Schedule 8.9.

        Section 8.10 Receipt of Other Documents. Buyer shall have received the
following:

        (a)   Certified copies of the resolutions of Seller's board of directors
respecting this Agreement, the Related Agreement and the Transactions;

        (b)   Certified copies of Seller's Charter Documents, together with a
certificate of the corporate secretary of Seller that none of such documents
have been amended;

        (c)   One or more certificates as to the incumbency of each officer of
Seller who has signed the Agreement, any Related Agreement or any certificate,
document or instrument delivered pursuant to the Agreement or any Related
Agreement;

        (d)   A good standing certificate for Seller from the Secretary of State
of California, dated as of a date not earlier than fifteen (15) Business Days
prior to the Closing Date;

        (e)   Copies of all current Licenses relevant to operation of the FOP
Facilities and all third party and governmental consents, permits and
authorizations that Seller has received in connection with the Agreement, the
Related Agreement and the Transactions to occur at the Closing; and

        (f)    Certificates of non-foreign status in the form required by
Section 1445 of the Internal Revenue Code duly executed by Seller.

        Section 8.11 Limitation on Adjustments. There shall not have been
adjustments to the Purchase Price arising under the Adjustment Sections (except
for adjustments under Section 2.6(c) or adjustments under Section 2.9 related to
adjustments required by Section 2.6(c)) exceeding in the aggregate thirty
percent (30%) of the aggregate Purchase Price.

        Section 8.12 Lien. The Bank of New York or any successor thereto shall
have delivered all documents necessary, subject to filing in the appropriate
jurisdiction, to remove the lien on the Assets imposed by the Trust Indenture
dated October 1, 1923.

ARTICLE 9
SELLER'S CONDITIONS TO CLOSING

        The obligations of Seller to consummate the Transactions with respect to
the Assets and Assumed Liabilities shall be subject to the fulfillment at or
prior to the Closing of the following conditions, unless Seller waives in
writing such fulfillment:

        Section 9.1 Performance of Agreement. Buyer shall have performed in all
material respects its agreements and obligations contained in this Agreement
required to be performed on or prior to the Closing.

        Section 9.2 Accuracy of Representations and Warranties. The
representations and warranties of Buyer set forth in Article 4 of this Agreement
shall be true in all material respects as of the date of this Agreement (unless
the inaccuracy or inaccuracies which would otherwise result in a failure of this
condition have been cured by the Closing) and as of the Closing as if made as of
such time.

        Section 9.3 Officers' Certificate. Seller shall have received from Buyer
an officers' certificate, executed on Buyer's behalf by its chief executive
officer, president, chief financial officer or treasurer (in his or her capacity
as such) dated the Closing Date and stating that the conditions in Sections 9.1
and 9.2 above have been met.

        Section 9.4 Approvals. The waiting period under the HSR Act shall have
expired or been terminated, and, subject to the provisions of Section 2.8, all
Approvals required for Seller to consummate the Transactions with respect to
such FOP Facilities shall have been obtained. Without limiting the generality of
the foregoing, the CPUC shall have approved Seller's application to sell the
Assets in accordance with the terms hereof pursuant to §851 of the California
Public Utilities Code, and the Seller shall have approved the ratemaking
treatment of the Transactions and the effects of the Transactions ordered by the
CPUC and the calculation and recovery of transition costs arising therefrom and
related thereto. The Seller shall have additionally approved any material
modifications to this Agreement and to the Transactions made or ordered by the
CPUC, any material conditions to the effectuation of the Transactions required
by the CPUC, and material restrictions, if any, upon Seller and its operations
after the Closing required by the CPUC, it being agreed that the Seller shall be
deemed to have approved of any such modifications, conditions or restrictions
that are not disapproved by Seller in a written notice to Buyer given no later
than five (5) Business Days following such decision by the CPUC.

        Section 9.5 No Restraint. There shall be no:

        (a)   Injunction, restraining order or order of any nature issued by any
court of competent jurisdiction or Governmental Body which directs that the
Transactions contemplated hereby shall not be consummated as herein provided;

        (b)   Suit, action or other proceeding by any Governmental Body pending
or threatened (pursuant to a written notification), wherein such complainant
seeks the restraint or prohibition of the consummation of the Transactions or
otherwise constrains consummation of the Transactions on the terms contemplated
herein; or

        (c)   Action taken, or law enacted, promulgated or deemed applicable to
the Transactions, by any Governmental Body which would render the purchase and
sale of the Assets illegal or which would threaten the imposition of any penalty
or material economic detriment upon Seller if such Transactions were
consummated;

provided that the parties will use their reasonable efforts to litigate against,
and to obtain the lifting of, any such injunction, restraining or other order,
restraint, prohibition, action, suit, law or penalty; and

        Section 9.6 Related Agreement. Except as otherwise permitted by
Section 2.5(c), Buyer and each pertinent Buyer Subsidiary shall have executed
and delivered, as of the Closing, the Related Agreement.

        Section 9.7 Opinion of Counsel. Seller shall have received, on and as of
the Closing Date, a customary closing opinion of either inside or outside
counsel to Buyer, subject to customary conditions and limitations in
substantially the form attached hereto as Schedule 9.7.

        Section 9.8 Receipt of Other Documents. Seller shall have received the
following:

        (a)   Certified copies of the resolutions of Buyer's and each pertinent
Buyer Subsidiary's board of directors respecting this Agreement, the Related
Agreement and the Transactions, together with certified copies of any
shareholder resolutions which are necessary to approve the execution and
delivery of this Agreement and the Related Agreement and/or the performance of
the obligations of Buyer and each pertinent Buyer Subsidiary hereunder and
thereunder;

        (b)   Certified copies of Buyer's and each pertinent Buyer Subsidiary's
Charter Documents, together with a certificate of the corporate secretary of
Buyer and each pertinent Buyer Subsidiary that none of such documents have been
amended;

        (c)   One or more certificates as to the incumbency of each officer of
Buyer and each pertinent Buyer Subsidiary who has signed the Agreement, any
Related Agreement or any certificate, document or instrument delivered pursuant
to the Agreement or any Related Agreement;

        (d)   A good standing certificate for Buyer and each pertinent Buyer
Subsidiary from the Secretary of State of their respective states of
incorporation, dated as of a date not earlier than fifteen (15) Business Days
prior to the Closing Date; and

        (e)   Copies of all current Licenses of Buyer and each pertinent Buyer
Subsidiary relevant to operation of the FOP Facilities and all third party and
governmental consents, permits and authorizations that Buyer and each pertinent
Buyer Subsidiary has received in connection with the Agreement, the Related
Agreement and the Transactions to occur at the Closing.

        Section 9.9 Limitation on Adjustments. There shall not have been
adjustments to the Purchase Price arising under the Adjustment Sections (except
for adjustments under Section 2.6(c) or adjustments under Section 2.9 related to
adjustments required by Section 2.6(c)) exceeding in the aggregate thirty
percent (30%) of the aggregate Purchase Price.

        Section 9.10 Designation as Public Utility; Continued Operation. Buyer
shall be designated as a "Public Utility" by the CPUC under the applicable
provisions of the California Public Utilities Code. Seller hereby acknowledges
that, although Buyer is bound under this Agreement to operate the Assets in
compliance with all applicable federal, state and local laws, rules, and
regulations, Buyer reserves the right to apply for modifications to the
mitigation measures spelled out in the document known as the "Final Negative
Declaration: Edison Fuel Oil and Storage System Expanded Utilization Proposal"
dated August 1994 (the "FND"). The parties to this Agreement hereby acknowledge
that Buyer is not waiving any of its legal or equitable rights to apply to any
appropriate Governmental Body or other Person to change, modify, alter, amend,
or otherwise adjust the obligations of Buyer, if any, as set forth in the FND.
Buyer reserves all rights in connection with the FND and does not intend to bind
itself to the terms and conditions of the FND by entering into this Agreement.
Notwithstanding the foregoing terms and conditions, Buyer acknowledges that it
is obligated to abide by all applicable duties and obligations as set forth in
this Agreement and this paragraph is not intended to alter those obligations in
any way.

        Section 9.11 Lien. The Bank of New York or any successor thereto shall
have delivered all documents necessary, subject to filing in the appropriate
jurisdiction, to remove the lien on the Assets imposed by the Trust Indenture
dated October 1, 1923.

ARTICLE 10
CLOSING

        Section 10.1 Closing. Subject to the terms and conditions hereof, the
consummation of the Transactions (the "Closing") shall occur at the offices of
the Seller or a mutually agreeable place or places within five (5) Business Days
after all of the conditions set forth in Article 8 and Article 9 hereof have
been satisfied or waived or at such other time as the parties may agree, but in
no event later than the Termination Date set forth in Section 11.1(c). The date
on which the Closing actually occurs is referred to herein as the "Closing
Date." The Closing shall be effective for all purposes as to the Assets and
Assumed Liabilities at 11:59 p.m., Pacific time, on the Closing Date. At the
Closing and subject to the terms and conditions hereof, the following will
occur:

        (a)   Deliveries by Seller. Seller shall deliver to Buyer such
instruments of transfer and conveyance properly executed and acknowledged by
Seller in customary form mutually agreed to by the Seller and Buyer necessary to
transfer to and vest in Buyer and/or the pertinent Buyer Subsidiaries all of
Seller's right, title and interest in and to the Assets or which may be required
by the Title Insurer, including, without limitation:

        (i)    Bills of sale and assignment in respect of the Assets;

        (ii)   Grant deeds properly executed and acknowledged by Seller with
respect to each of the Owned Real Properties included in the Assets and the real
property owned in fee comprising a portion of the Pipeline Rights (subject to
easements or interests reserved in accordance with Section 2.11);

        (iii)  Assignment and assumption agreements properly executed and
acknowledged by Seller with respect to each Real Property Lease included in the
Assets and any real property lease or sublease comprising a portion of the
Pipeline Rights (subject to easements or interests reserved in accordance with
Section 2.11);

        (iv)  Instruments of transfer, sufficient to transfer personal property
interests that are included in the Assets but not otherwise transferred by the
bills of sale and assignment referred to in clause (i) above, properly executed
and acknowledged in the form customarily used in commercial transactions in
California; and

        (v)   Possession of the Assets.

        (b)   Deliveries by Buyer. Buyer shall, or shall cause the Buyer
Subsidiaries to, deliver to Seller immediately available funds, by way of wire
transfer to an account or accounts designated by Seller, in an amount equal to
the Purchase Price and such instruments of assumption properly executed and
acknowledged by Buyer and the pertinent Buyer Subsidiaries in customary form
mutually agreed to by the Buyer and Seller necessary for Buyer to assume the
Assumed Liabilities, including, without limitation:

        (i)    Assignment and assumption agreements properly executed and
acknowledged by Buyer and the pertinent Buyer Subsidiaries with respect to each
Real Property Lease included in the Assets and any real property lease or
sublease comprising a portion of the Pipeline Rights (subject to easements or
interests reserved in accordance with Section 2.11); and

        (ii)   An assumption agreement or assumption agreements in favor of
Seller.

        (iii)  Buyer shall also make payment to J.P. Morgan in
immediately-available funds the amount payable to J.P. Morgan pursuant to
Section 2 of that certain engagement letter dated April 6, 2001 by and between
Seller and J.P. Morgan as set forth on Schedule 10.1(b)(iii).

        Section 10.2 Escrow. If either of the parties desires to consummate the
Closing through an escrow, an escrow shall be opened with, and the escrow agent
shall be, the Title Insurer or an Affiliate thereof (the "Escrow Agent"), by
depositing a fully executed copy of this Agreement with Escrow Agent to serve as
escrow instructions. This Agreement shall be considered the primary escrow
instructions between the parties, but the parties shall execute such additional
standard escrow instructions as Escrow Agent shall require in order to clarify
the duties and responsibilities of Escrow Agent. In the event of any conflict
between this Agreement and such additional standard escrow instructions, this
Agreement shall prevail. If the Closing is to be consummated through the Escrow
Agent, the parties shall deliver the funds, instruments of sale, assignment,
conveyance and assumption called for by Section 10.1 to the Escrow Agent, and on
the Closing Date, the Escrow Agent shall close the escrow by:

        (a)   Causing the deeds for the Owned Real Properties and the real
property owned in fee comprising a portion of the Pipeline Rights, the
assignments of the Real Property Leases and the real property leases and
subleases comprising a portion of the Pipeline Rights, and any other documents
which the parties may mutually designate to be recorded in the official records
of the appropriate counties in which the pertinent Assets are located;

        (b)   Delivering to Seller by wire transfer of immediately available
funds, to an account or accounts designated by Seller, the amounts called for by
Section 10.1; and

        (c)   Delivering to Buyer or Seller, as the case may be, the other
instruments referred to in Section 10.1.

        Section 10.3 Prorations. Items of expense and income (if any) affecting
the Assets and the Assumed Liabilities that are customarily pro-rated,
including, without limitation, real and personal property taxes, utility
charges, charges arising under leases, insurance premiums, and the like, shall
be pro-rated between Seller and Buyer and the pertinent Buyer Subsidiaries as of
the Closing Date.

ARTICLE 11
TERMINATION

        Section 11.1 Termination. Any Transactions contemplated hereby that have
not been consummated may be terminated:

        (a)   At any time, by mutual written consent of Seller and Buyer; or

        (b)   By either Buyer or Seller, as the case may be, upon thirty
(30) days' written notice given any time after (i) the issuance of an order by
the CPUC disapproving this Agreement and the consummation of the Transactions or
otherwise approving of this Agreement or the Transactions in a manner that fails
to meet the conditions of the terminating party set forth in Sections 8.4 or
9.4, as the case may be, (ii) two hundred and ten (210) days have elapsed from
the filing after the date hereof of the application for the CPUC's approval of
this Agreement and the Transactions contemplated hereby if, prior to the date
such notice is given, the CPUC has not issued an order approving this Agreement
and the Transactions on terms that meet the conditions of the terminating party
set forth in Sections 8.4 or 9.4, as the case may be, it being understood that
such two hundred and ten (210) day period shall not include any period after
such order during which applications for rehearing or modification or judicial
appeals or remedies are pending; or

        (c)   By one party upon written notice to the other if there has been a
material default or breach under this Agreement by the other party which is not
cured by the earlier of the Closing Date or the date thirty (30) days after
receipt by the other party of written notice from the terminating party
specifying with particularity such breach or default; or

        (d)   By either Buyer or Seller upon written notice to the other party,
if (i) the Closing shall not have occurred by the Termination Date; or
(ii) (A) in the case of termination by Seller, the conditions set forth in
Article 9 for the Closing cannot reasonably be met by the Termination Date and
(B) in the case of termination by Buyer, the conditions set forth in Article 8
for the Closing cannot reasonably be met by the Termination Date, unless in
either of the cases described in clauses (A) or (B), the failure of the
condition is the result of the material breach of this Agreement by the party
seeking to terminate. The Termination Date for the Closing shall be February 1,
2003. Such date, or such later date as may be specifically provided for in this
Agreement (including any date arising under operation of Sections 2.9, 8.6, and
8.8(a) hereof) or agreed upon by the parties, is herein referred to as the
"Termination Date." Each party's right of termination hereunder is in addition
to any other rights it may have hereunder or otherwise.

        Section 11.2 Effect of Termination. If there has been a termination
pursuant to Section 11.1, then this Agreement shall be deemed terminated, and
all further obligations of the parties hereunder shall terminate, except that
the obligations set forth in Sections 5.3, 5.4 and 7.4, Article 12 and
Article 13 shall survive. In the event of such termination of this Agreement,
there shall be no liability for damages on the part of a party to another under
and by reason of this Agreement or the transactions contemplated hereby except
as set forth in Article 12 and except for intentionally fraudulent acts by a
party, the remedies for which shall not be limited by the provisions of this
Agreement. The foregoing provisions shall not, however, limit or restrict the
availability of specific performance or other injunctive or equitable relief to
the extent that specific performance or such other relief would otherwise be
available to a party hereunder.

        Section 11.3 Modification of Terms. In the event the CPUC entertains, as
an alternative to approval of this Agreement and the Transactions with the Buyer
contemplated hereby, any proposal of one or more third parties to acquire the
Assets from the Seller on terms and conditions that include a higher purchase
price than the Purchase Price set forth herein, and such terms and conditions
are acceptable to Seller, then and in that event, subject to such restrictions
and requirements as the CPUC may impose upon Seller, the Seller shall exercise
its best efforts to afford to the Buyer the right to enter into appropriate
amendments and modifications of this Agreement to match such proposed
alternative terms and conditions. Such right shall be exercisable by Buyer
within three (3) Business Days after its receipt of written notice from the
Seller that, in the Seller's good faith belief, the proposal of such third party
or parties makes it unlikely that the CPUC will approve this Agreement and the
Transactions contemplated hereby in a timely fashion and that the alternative
terms and conditions are acceptable to Seller.

ARTICLE 12
SURVIVAL AND REMEDIES; INDEMNIFICATION

        Section 12.1 Survival. Except as may be otherwise expressly set forth in
this Agreement, the representations, warranties, covenants and agreements of
Buyer and Seller set forth in this Agreement, or in any writing required to be
delivered in connection with this Agreement, shall survive the Closing Date.

        Section 12.2 Exclusive Remedy. Absent intentional fraud or unless
otherwise specifically provided herein, the sole exclusive remedy for damages of
a party hereto for any breach of the representations, warranties, covenants and
agreements of the other party contained in this Agreement shall be the remedies
contained in this Article 12.

        Section 12.3 Indemnity by Seller.

        (a)   Seller shall indemnify Buyer, each Buyer Subsidiary and their
respective Affiliates and hold them harmless from and against any and all
claims, demands, suits, loss, liability, damage and expense, including
reasonable attorneys' fees and costs of investigation, litigation, settlement
and judgment, as well as the Indemnitee's obligations to itself indemnify its
directors, officers, attorneys, employees, subcontractors, agents and assigns
(collectively "Losses"), which they may sustain or suffer or to which they may
become subject as a result of:

        (i)    The inaccuracy of any representation or the breach of any
warranty made by Seller in this Agreement;

        (ii)   The nonperformance or breach of any covenant or agreement made or
undertaken by Seller in this Agreement; and

        (iii)  If the Closing occurs, the failure of Seller to pay, discharge or
perform as and when due, any of the Excluded Liabilities (including, without
limitation, the Excluded Liabilities enumerated in Sections 2.4(c), (d), (f) and
(l), and any Losses as a result of or in connection with the failure of Seller
to comply with any Bulk Sales Laws referred to in Section 7.1).

        (b)   The indemnification obligations of Seller provided above shall, in
addition to the qualifications and conditions set forth in Sections 12.5 and
12.6, be subject to the following qualifications:

        (i)    With respect to claims of indemnity for breaches of
representations and warranties under clause (a)(i)above:

        (A)  Written notice to Seller of such claim specifying the basis thereof
must be made, or an action at law or in equity with respect to such claim must
be served, before the second anniversary of the earlier to occur of the Closing
Date or the date on which this Agreement is terminated, as the case may be,
except that such time limitation shall not apply to breaches of the warranties
contained in Sections 3.1, 3.2, 3.3 and 3.4;

        (B)  If the Closing occurs, Buyer, the Buyer Subsidiaries and their
respective Affiliates shall be entitled only to recover the amount by which the
aggregate Losses sustained or suffered by them as a result of circumstances
described in such clause (a)(i) exceed one percent (1%) of the Purchase Price
(the "Deductible Amount"), provided, however, that individual claims of Five
Thousand Dollars ($5,000) or less shall not be aggregated for purposes of
calculating either the Deductible Amount or the excess of Losses over the
Deductible Amount; and





        (C)  If the Closing occurs, in no event shall Seller be liable to Buyer,
the Buyer Subsidiaries and their respective Affiliates under clause (a)(i) for
Losses in the nature of consequential damages, punitive damages, lost profits,
damage to reputation or the like, but such damages shall be limited to
out-of-pocket Losses and diminution in value, and to an aggregate limit of one
hundred percent (100%) of the Purchase Price.

        (ii)   If the Closing occurs, Buyer, the Buyer Subsidiaries and their
respective Affiliates shall not be entitled to indemnity under
clause (a)(ii)-(iii) above except for out-of-pocket Losses actually suffered or
sustained by them, and such indemnity shall not include Losses in the nature of
consequential damages, punitive damages, lost profits, diminution in value,
damage to reputation or the like; except that the provisions of this
clause (b)(ii) shall not apply to a breach of Section 5.4.

        Section 12.4 Indemnity by Buyer.

        (a)   Buyer shall indemnify Seller and its Affiliates and hold them
harmless from and against any and all Losses which they may sustain or suffer or
to which they may become subject as a result of:

        (i)    The inaccuracy of any representation or the breach of any
warranty made by Buyer in this Agreement;

        (ii)   The nonperformance or breach of any covenant or agreement made or
undertaken by Buyer in this Agreement;

        (iii)  If the Closing occurs, the failure of Buyer to pay, discharge or
perform as and when due, any of the Assumed Liabilities; and

        (iv)  If the Closing occurs, the ongoing operations of Buyer, the Buyer
Subsidiaries and the Assets after the Closing Date, including, without
limitation, the continuation or performance by Buyer or the Buyer Subsidiaries
after the Closing Date of any agreement or practice of the Seller, subject to
the further provisions of the Facilities Services Agreement.

        (b)   The indemnification obligations of Buyer provided above shall, in
addition to the qualifications and conditions set forth in Sections 12.5 and
12.6, be subject to the following qualifications:

        (i)    Seller and its Affiliates shall not be entitled to indemnity for
breaches of representations and warranties under clause (a)(i) unless written
notice to Buyer of such claim specifying the basis thereof is made, or an action
at law or in equity with respect to such claim is served, before the second
anniversary of the earlier to occur of the Closing Date or the date on which
this Agreement is terminated, as the case may be, except that such time
limitation shall not apply to breaches of the representations and warranties
contained in Sections 4.1, 4.2, 4.3, 4.4, and 4.11;

        (ii)   If the Closing occurs, Seller and its Affiliates shall be
entitled only to recover the amount by which the aggregate Losses sustained as a
result of circumstances described in clause (a)(i)above exceed the Deductible
Amount, provided, however, that individual claims of Five Thousand Dollars
($5,000) or less shall not be aggregated for purposes of calculating either the
Deductible Amount of the excess of Losses over the Deductible Amounts; and

        (iii)  If the Closing occurs, Seller and its Affiliates shall not be
entitled to indemnity under clauses (a)(ii)-(iii) above except for out-of-pocket
Losses actually suffered or sustained by them and such indemnity shall not
include Losses in the nature of consequential damages, punitive damages, lost
profits, diminution in value, damage to reputation or the like, except that the
provisions of this clause (b)(iii) shall not apply to a breach of Section 5.4.

        Section 12.5 Further Qualifications Respecting Indemnification. The
right of a party (an "Indemnitee") to indemnity hereunder shall be subject to
the following additional qualifications:

        (a)   The Indemnitee shall promptly upon its discovery of facts or
circumstances giving rise to a claim for indemnification, including receipt by
it of notice of any demand, assertion, claim, action or proceeding, judicial,
governmental or otherwise, by any third party (such third party actions being
collectively referred to herein as "Third Party Claims"), give notice thereof to
the indemnifying party (the "Indemnitor"), such notice in any event to be given
within sixty (60) days from the date the Indemnitee obtains actual knowledge of
the basis or alleged basis for the right of indemnity or such shorter period as
may be necessary to avoid material prejudice to the Indemnitor; and

        (b)   In computing Losses, such amounts shall be computed net of any
related recoveries to which the Indemnitee is entitled under insurance policies,
or other related payments received or receivable from third parties, and net of
any tax benefits actually received by the Indemnitee or for which it is
eligible, taking into account the income tax treatment of the receipt of
indemnification.

        Section 12.6 Procedures Respecting Third Party Claims. In providing
notice to the Indemnitor of any Third Party Claim (the "Claim Notice"), the
Indemnitee shall provide the Indemnitor with a copy of such Third Party Claim or
other documents received and shall otherwise make available to the Indemnitor
all relevant information material to the defense of such claim and within the
Indemnitee's possession. The Indemnitor shall have the right, by notice given to
the Indemnitee within fifteen (15) days after the date of the Claim Notice, to
assume and control the defense of the Third Party Claim that is the subject of
such Claim Notice, including the employment of counsel selected by the
Indemnitor after consultation with the Indemnitee, and the Indemnitor shall pay
all expenses of, and the Indemnitee shall cooperate fully with the Indemnitor in
connection with, the conduct of such defense. The Indemnitee shall have the
right to employ separate counsel in any such proceeding and to participate in
(but not control) the defense of such Third Party Claim, but the fees and
expenses of such counsel shall be borne by the Indemnitee unless the Indemnitor
shall agree otherwise; provided, however, if the named parties to any such
proceeding (including any impleaded parties) include both the Indemnitee and the
Indemnitor, the Indemnitor requires that the same counsel represent both the
Indemnitee and the Indemnitor, and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, then the Indemnitee shall have the right to retain its own counsel
at the cost and expense of the Indemnitor. If the Indemnitor shall have failed
to assume the defense of any Third Party Claim in accordance with the provisions
of this Section, then the Indemnitee shall have the absolute right to control
the defense of such Third Party Claim, and, if and when it is finally determined
that the Indemnitee is entitled to indemnification from the Indemnitor
hereunder, the fees and expenses of Indemnitee's counsel shall be borne by the
Indemnitor, provided that the Indemnitor shall be entitled, at its expense, to
participate in (but not control) such defense. The Indemnitor shall have the
right to settle or compromise any such Third Party Claim for which it is
providing indemnity so long as such settlement does not impose any obligations
on the Indemnitee (except with respect to providing releases of the third
party). The Indemnitor shall not be liable for any settlement effected by the
Indemnitee without the Indemnitor's consent except where the Indemnitee has
assumed the defense because Indemnitor has failed or refused to do so. The
Indemnitor may assume and control, or bear the costs, of any such defense
subject to its reservation of a right to contest the Indemnitee's right to
indemnification hereunder, provided that it gives the Indemnitee notice of such
reservation within fifteen (15) days of the date of the Claim Notice.

ARTICLE 13
GENERAL PROVISIONS

        Section 13.1 Notices. All notices, requests, demands, waivers, consents
and other communications hereunder shall be in writing, shall be delivered
either in person, by telegraphic, facsimile or other electronic means, by
overnight air courier or by mail, and shall be deemed to have been duly given
and to have become effective (a) upon receipt if delivered in person or by
telegraphic, facsimile or other electronic means, (b) one (1) Business Day after
having been delivered to an air courier for overnight delivery or (c) three
(3) Business Days after having been deposited in the U.S. mails as certified or
registered mail, return receipt requested, all fees prepaid, directed to the
parties or their permitted assignees at the following addresses (or at such
other address as shall be given in writing by a party hereto):

        If to Seller, addressed to:

Southern California Edison Company
2244 Walnut Grove Avenue
Rosemead, California 91770
Attn: Chief Executive Officer
Facsimile: (626) 302-4737

        with a copy to counsel for Seller:

Southern California Edison Company
2244 Walnut Grove Avenue
Rosemead, California 91770
Attn: Treasurer
Facsimile: (626) 302-4510

        If to Buyer or any Buyer Subsidiary, addressed to:

PPS Holding Company
555 17th Street, Suite 2400
Denver, Colorado 80202
Attn: Douglas L. Polson, President
Facsimile: (303) 299-1425

        with a copy to:

Pacific Energy Group LLC
5900 Cherry Ave.
Long Beach, California 90805
Attn: Irvin Toole, Jr.
Facsimile: (562) 728-2823

        and a copy to counsel for Buyer:

PPS Holding Company
555 17th Street, Suite 2400
Denver, Colorado 80202
Attn: Lynn T. Wood, Vice President and General Counsel
Facsimile: (303) 299-1425

        Section 13.2 Attorneys' Fees. Subject to the provisions of Section 13.9,
in any litigation or other proceeding relating to this Agreement (but excluding
any proceedings under Section 2.9), the prevailing party shall be entitled to
recover its costs and reasonable attorneys' fees.

        Section 13.3 Successors and Assigns. Except as provided in Section 2.12,
the rights under this Agreement shall not be assignable or transferable nor the
duties delegable by either party without the prior written consent of the other;
and nothing contained in this Agreement, express or implied, is intended to
confer upon any Person, other than the parties hereto, their permitted
successors-in-interest and permitted assignees and any Person benefiting from
the indemnities provided herein, any rights or remedies under or by reason of
this Agreement unless so stated to the contrary. Notwithstanding the foregoing,
Buyer may grant to its lenders a security interest in its rights under this
Agreement or assign (after Closing) its rights hereunder to any Person or
Persons acquiring the FOP Facilities; provided that neither the grant of any
such interest, nor the foreclosure of any such interest, shall in any way
release, reduce or diminish the obligations of Buyer to Seller hereunder.

        Section 13.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        Section 13.5 Captions and Paragraph Headings. Captions and paragraph
headings used herein are for convenience only and are not a part of this
Agreement and shall not be used in construing it.

        Section 13.6 Entirety of Agreement; Amendments. This Agreement
(including the Schedules and Exhibits hereto), the Related Agreement and the
other documents and instruments specifically provided for in this Agreement and
the Related Agreement contain the entire understanding between the parties
concerning the subject matter of this Agreement and such other documents and
instruments and, except as expressly provided for herein, supersede all prior
understandings and agreements, whether oral or written, between them with
respect to the subject matter hereof and thereof. There are no representations,
warranties, agreements, arrangements or understandings, oral or written, between
the parties hereto relating to the subject matter of this Agreement and such
other documents and instruments which are not fully expressed herein or therein.
This Agreement may be amended or modified only by an agreement in writing signed
by each of the parties hereto. All Exhibits and Schedules attached to or
delivered in connection with this Agreement are integral parts of this Agreement
as if fully set forth herein.

        Section 13.7 Construction. This Agreement and any documents or
instruments delivered pursuant hereto shall be construed without regard to the
identity of the Person who drafted the various provisions of the same. Each and
every provision of this Agreement and such other documents and instruments shall
be construed as though the parties participated equally in the drafting of the
same. Consequently, the parties acknowledge and agree that any rule of
construction that a document is to be construed against the drafting party shall
not be applicable either to this Agreement or such other documents and
instruments.

        Section 13.8 Waiver. The failure of a party to insist, in any one or
more instances, on performance of any of the terms, covenants and conditions of
this Agreement shall not be construed as a waiver or relinquishment of any
rights granted hereunder or of the future performance of any such term, covenant
or condition, but the obligations of the parties with respect thereto shall
continue in full force and effect. No waiver of any provision or condition of
this Agreement by a party shall be valid unless in writing signed by such party
or operational by the terms of this Agreement. A waiver by one party of the
performance of any covenant, condition, representation or warranty of the other
party shall not invalidate this Agreement, nor shall such waiver be construed as
a waiver of any other covenant, condition, representation or warranty. A waiver
by any party of the time for performing any act shall not constitute a waiver of
the time for performing any other act or the time for performing an identical
act required to be performed at a later time.



        Section 13.9 Arbitration

        (a)   Agreement to Arbitrate. Any controversy or claim arising out of or
relating to this Agreement, or the breach or alleged breach hereof, shall, upon
demand of either Seller or Buyer, be submitted to arbitration in the manner
hereinafter provided, except with respect to adjustments to the Purchase Price
(which are subject to mediation in accordance with Section 2.9). Seller and
Buyer will make every reasonable effort to resolve any such controversy or claim
without resort to arbitration. But in the event the parties are unable to effect
a satisfactory resolution between themselves, such controversy shall be
submitted to arbitration in accordance with the terms and provisions of this
Section 13.9 and in accordance with the then current Commercial Arbitration
Rules (hereinafter the "Rules") of the American Arbitration Association (or any
successor organization) (hereinafter the "AAA"). Any such arbitration shall take
place in Los Angeles, California and shall be administered by the AAA. In the
event of any conflict between the terms and provisions of this Section 13.9 and
the Rules, the terms and provisions of this Section 13.9 shall prevail.

        (b)   Submission to Arbitration. A party desiring to submit to
arbitration any such controversy shall send a written arbitration demand to the
AAA and to the opposing party. The demand shall set forth a clear and complete
statement of the nature of the claim, its basis, and the remedy sought,
including the amount of damages, if any. The opposing party may, within
thirty days of receiving the arbitration demand, assert a counterclaim and/or
set-off. The counterclaim or set-off, which shall be sent to the AAA and the
opposing party, shall include a clear and complete statement of the nature of
the counterclaim or set-off, its basis, and the remedy sought, including the
amount of damages, if any.

        (c)   Selection of Arbitration Panel. The dispute shall be decided by a
panel of three neutral arbitrators selected as follows. The AAA shall submit to
the parties, within ten days after receipt of an arbitration demand, a list of
eleven potential arbitrators consisting of retired federal or state court
judges; provided that none of the potential arbitrators shall have (or have ever
had) any material affiliation of any kind with either party. Each party shall,
within five days, strike four, three, two, one or none of the arbitrators, rank
the remaining arbitrators in order of preference (with "l" designating the most
preferred, "2" the next most preferred and so forth) and so advise the AAA in
writing. The AAA shall appoint the arbitrators with the best combined preference
ranking on both lists and designate the most preferred arbitrator as presiding
officer (in each case, selecting by lot, if necessary, in the event of a tie).

        (d)   Prehearing Discovery. There shall be no prehearing discovery
except as follows. Subject to the authority of the presiding officer of the
arbitration panel to modify the provisions of this paragraph before the
arbitration hearing upon a showing of exceptional circumstances, each party
(i) shall propound to the other no more than twenty (20) requests for production
of documents, including subparts, and (ii) shall take no more than two
(2) discovery depositions. Such discovery shall be conducted in accordance with
the provisions and procedures of the federal Rules of Civil Procedure. No
interrogatories or requests for admission shall be permitted. Disputes
concerning discovery obligations or protection of discovery materials shall be
determined by the presiding officer of the arbitration panel. The foregoing
limitations shall not be deemed to limit a party's right to subpoena witnesses
or the production of documents at the arbitration hearing, nor to limit a
party's right to depose witnesses that are not subject to subpoena to testify in
person at the arbitration hearing; provided, however, that the presiding officer
of the arbitration panel may, upon motion, place reasonable limits upon the
number and length of such testimonial depositions.

        (e)   Arbitration Hearing. The presiding officer of the arbitration
panel shall designate the place and time of the hearing. The hearing shall be
scheduled to begin within ninety (90) days after the filing of the arbitration
demand (unless extended by the arbitration panel on a showing of exceptional
circumstances) and shall be conducted as expeditiously as possible. In all
events, the issues being arbitrated, which shall be limited to those issues
identified in the initial claim and counter-claim submitted to the arbitration
panel pursuant to Subsection (d) above, shall be submitted for decision within
thirty (30) days after the beginning of the arbitration hearing. At least thirty
(30) days prior to the beginning of the arbitration hearing, each party shall
provide the other party and the arbitration panel with written notice of the
identity of each witness (other than rebuttal witnesses) it intends to call to
testify at the hearing, together with a detailed written outline of the
substance of the anticipated testimony of each such witness. The arbitration
panel shall not permit any witness to testify that was not so identified prior
to the hearing and shall limit the testimony of each such witness to the matters
disclosed in such outline. Subject to the foregoing, the parties shall have the
right to attend the hearing, to be represented by counsel, to present
documentary evidence and witnesses, to cross-examine opposing witnesses and to
subpoena witnesses. The federal Rules of Evidence shall apply and the panel
shall determine the competency, relevance, and materiality of evidence as
appropriate. The panel shall recognize privileges available under applicable
law. A stenographic record shall be made of the arbitration proceedings.

        (f)    Award. The panel's award shall be made by majority vote of the
panel. An award in writing signed by at least two of the panel's arbitrators
shall set forth the panel's findings of fact and conclusions of law. The award
shall be filed with the AAA and mailed to the parties no later than thirty
(30) days after the last day of testimony at the arbitration hearing. The panel
shall have authority to issue any lawful relief that is just and equitable,
except punitive damages. The award shall state that it dissolves and supersedes
any provisional remedies entered pursuant to Subsection (g) below.

        (g)   Provisional Remedies. Pending the selection of the arbitration
panel, upon request of a party, the AAA may appoint a retired judge to serve as
a provisional arbitrator to rule on any motion for preliminary relief. Any
preliminary relief ordered by the provisional arbitrator may be immediately
entered in any federal or state court having jurisdiction thereof even though
the decision on the underlying dispute may still be pending. Once constituted,
the arbitration panel may, upon request of a party, issue a superseding order to
modify or reverse such preliminary relief or may itself order preliminary relief
pending a full hearing on the merits of the underlying dispute. Any such initial
or superseding order of preliminary relief may be immediately entered in any
federal or state court having jurisdiction thereof even though the decision on
the underlying dispute may still be pending. Such relief may be granted by the
appointed arbitrator or the arbitration panel only after notice to and
opportunity to be heard by the opposing party. Such awards of preliminary relief
shall be in writing and, if ordered by a panel of three arbitrators, must be
signed by at least two of the panel members.

        (h)   Entry of Award by Court. The arbitration panel's arbitration award
shall be final. The parties agree and consent that judgment upon the arbitration
award may be entered in any federal or state court having jurisdiction thereof.

        (i)    Costs and Attorney's Fees. The prevailing party shall be entitled
to recover its costs and reasonable attorneys' fees, and the party losing the
arbitration shall pay all expenses and fees of the AAA, all costs of the
stenographic record, all expenses of witnesses or proofs that may have been
produced at the direction of the arbitrators, and the fees, costs, and expenses
of the arbitrators. The arbitration panel shall designate the prevailing party
for these purposes.

        Section 13.10 Governing Law. This Agreement shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of California applicable to contracts made and to be performed wholly
within the State of California by residents of the State of California, provided
that federal law, including the federal Arbitration Act, shall govern all issues
concerning the validity, enforceability and interpretation of the arbitration
provision set forth in Section 13.9 hereof. Any action or proceeding arising
under this Agreement shall be adjudicated in Los Angeles, California.

        Section 13.11 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be valid, binding and
enforceable under applicable law, but if any provision of this Agreement is held
to be invalid, void (or voidable) or unenforceable under applicable law, such
provision shall be ineffective only to the extent held to be invalid, void (or
voidable) or unenforceable, without affecting the remainder of such provision or
the remaining provisions of this Agreement.

        Section 13.12 Consents Not Unreasonably Withheld. Wherever the consent
or approval of any party is required under this Agreement, such consent or
approval shall not be unreasonably withheld, unless such consent or approval is
to be given by such party at the sole or absolute discretion of such party or is
otherwise similarly qualified.

        Section 13.13 Time Is of the Essence. Time is hereby expressly made of
the essence with respect to each and every term and provision of this Agreement.
The parties acknowledge that each will be relying upon the timely performance by
the other of its obligations hereunder as a material inducement to each party's
execution of this Agreement.



        IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date first above written.


 
 
Buyer:
 
 
PPS HOLDING COMPANY
 
 
By:
 
/s/  DOUGLAS L. POLSON      

--------------------------------------------------------------------------------

    Name:   Douglas L. Polson     Title:   President
 
 
Seller:
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
 
By:
 
/s/  ROBERT G. FOSTER      

--------------------------------------------------------------------------------

    Name:   Robert G. Foster     Title:   President





QuickLinks


ASSET SALE AGREEMENT
